Slip Op. 19-130

               UNITED STATES COURT OF INTERNATIONAL TRADE


 +$%$ù6,1$,9(7,%%, GAZLAR
 ,67,+6$/(1'h675,6, $ù

               Plaintiff

        and

 ,&'$6&(/,.(1(5-,7(56$1(9(
 8/$6,06$1$$6

               &RQVROLGDWHG3ODLQWLII
                                              %HIRUH: 0DUN$%DUQHWW-XGJH
                                              &RQVRO&RXUW1R. 17-00204
         v.

 81,7('67$7(6

               'HIHQGDQW

        and

 5(%$575$'($&7,21&2$/,7,21

              'HIHQGDQW-,QWHUYHQRU.


                                OPINION AND ORDER

[5HPDQGLQJLQ3DUWDQG6XVWDLQLQJLQ3DUWtKH86'HSDUWPHQWRI&RPPHUFH¶V)LQDO
5HVXOWVRI5HGHWHUPLQDWLRQ.]

                                                             'DWHG2FWREHU

'DYLG/6LPRQ/DZ2IILFHRI'DYLG/6LPRQRI:DVKLQJWRQ'&IRU3ODLQWLII +DEDú
6LQDLYH7LEEL*D]ODU,VWLKVDO(QGVWULVL$ù

0DWWKHZ01RODQ and /HDK16FDUSHOOL$UHQW)R[//3RI:DVKLQJWRQ'&IRU
&RQVROLGDWHG3ODLQWLII ,FGDV&HOLN(QHUML7HUVDQHYH8ODVLP6DQD\L$6

(OL]DEHWK$6SHFN6HQLRU7ULDO&RXQVHO&RPPHUFLDO/LWLJDWLRQ%UDQFK&LYLO'LYLVLRQ
86'HSDUWPHQWRI-XVWLFH RI:DVKLQJWRQ'&IRU'HIHQGDQW8QLWHG6WDWHV:LWKKHU
RQWKHEULHIZHUH-RVHSK$+XQW$VVLVWDQW$WWRUQH\*HQHUDO-HDQQH('DYLGVRQ
&RQVRO&RXUW1R 17-00204                                                           3DJH2


'LUHFWRUDQG/0LVKD3UHKHLP$VVLVWDQW'LUHFWRU 2IFRXQVHORQWKHEULHIZDV'DYLG
5LFKDUGVRQ6HQLRU&RXQVHO2IILFHRIWKH&KLHI&RXQVHOIRU7UDGH(QIRUFHPHQWDQG
&RPSOLDQFH86'HSDUWPHQWRI&RPPHUFHRI:DVKLQJWRQ'&

$ODQ+3ULFH-RKQ56KDQHDQG0DXUHHQ(7KRUVRQ:LOH\5HLQ//3RI
:DVKLQJWRQ'&IRU'HIHQGDQW-,QWHUYHQRU5HEDU7UDGH$FWLRQ&RDOLWLRn.

       %DUQHWW-XGJH: 7KLVPDWWHULVEHIRUHWKHFRXUWIROORZLQJWKH86'HSDUWPHQW RI

&RPPHUFH¶V ³&RPPHUFH´RU³WKHDJHQF\´ UHGHWHUPLQDWLRQXSRQFRXUW-RUGHUHG

UHPDQGSee )LQDO5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR&RXUW5HPDQG ³5HPDQG

5HVXOWV´ (&)1R-1. Plaintiff +DEDú 6LQDLYH7LEEL*D]ODU,VWLKVDO(QGVWULVL$ù

(“+DEDú´ DQG&RQVROLGDWHG3ODLQWLII,FGDV&HOLN(QHUML7HUVDQHYH8ODVLP6DQD\L$6

³,FGDV´  WRJHWKHU ³3ODLQWLIIV´ HDFKFKDOOHQJHd FHUWDLQDVSHFWVRI&RPPHUFH¶V final

DIILUPDWLYHGHWHUPLQDWLRQLQWKHVDOHVDWOHVVWKDQIDLUYDOXHLQYHVWLJDWLRQRIVWHHO

FRQFUHWHUHLQIRUFLQJEDU ³UHEDU´ IURPWKH5HSXEOLFRI7XUNH\ ³7XUNH\´  1 See Steel

Concrete Reinforcing Bar From the Republic of Turkey)HG5HJ 'HS¶W

&RPPHUFH0D\  ILQDOGHWHUPLQDWLRQRIVDOHVDWOHVVWKDQIDLUYDOXH  ³Final

Determination´ (&)1R-as amended by Steel Concrete Reinforcing Bar From

the Republic of Turkey and Japan)HG5HJ 'HS¶W&RPPHUFH-XO\

  DP ILQDODIILUPDWLYHDQWLGXPSLQJGXW\GHWHUPLQDWLRQIRUWKH5HSXEOLFRI7XUNH\

DQGDQWLGXPSLQJGXW\RUGHUV  ³Am. Final Determination´ (&)1R-DQG



1
 7KHDGPLQLVWUDWLYHUHFRUGDVVRFLDWHGZLWKWKHUHPDQGUHVXOWVLVFRQWDLQHGLQD3XEOLF
5HPDQG5HFRUG(&)1R-DQGD&RQILGHQWLDO5HPDQG5HFRUG ³&55´ (&)1R
71-3DUWLHVVXEPLWWHGSXEOLFDQGFRQILGHQWLDOMRLQWDSSHQGLFHVFRQWDLQLQJUHFRUG
GRFXPHQWVFLWHGLQWKHLUEULHIVSee 3XEOLF-$– 5HPDQG3URFHHGLQJ 6OLS2S- 
(&)1R&RQILGHQWLDO-$– 5HPDQG3URFHHGLQJ 6OLS2S-  ³&5-$´ (&)
1R7KHFRXUWUHIHUHQFHVWKHFRQILGHQWLDOYHUVLRQRIUHFRUGGRFXPHQWVXQOHVV
RWKHUZLVHVSHFLILHG
&RQVRO&RXUW1R 17-00204                                                          3DJH


DFFRPSDQ\LQJ,VVXHVDQG'HFLVLRQ0HP$-- 0D\  ³, '0HP´ 

(&)1R-6. 7KHFRXUWSUHYLRXVO\VXVWDLQHG&RPPHUFH¶VUHIXVDOWRHPSOR\D

TXDUWHUO\ FRVW-DYHUDJLQJPHWKRGRORJ\ IRUHLWKHU3ODLQWLIIVHOHFWLRQRIWKHLQYRLFHGDWHDV

WKHGDWHRIVDOHIRU+DEDú¶V86VDOHV DQGUHMHFWLRQRI+DEDú¶V]HUR-LQWHUHVWVKRUW-WHUP

ORDQVWRFDOFXODWHLPSXWHGFUHGLWH[SHQVHVSee +DEDú6LQDLYe Tibbi Gazlar Istihsal

(QGVWULVL$ù Y8QLWHG6WDWHV (“+DEDú,´ &,7_BB_BB) 6XSS G

–  . 2 7KHFRXUWUHPDQGHG&RPPHUFH¶VFDOFXODWLRQRI3ODLQWLIIV¶UHVSHFWLYH

GXW\GUDZEDFNDGMXVWPHQWVDQGWKHXVHRISDUWLDODGYHUVHIDFWVDYDLODEOHLQUHODWLRQWR

FHUWDLQVDOHVIRUZKLFK,FGDV FRXOGQRWSURYLGHPDQXIDFWXUHUFRGHV. Id.

       2Q0D\&RPPHUFHILOHGLWV5HPDQG5HVXOWV7KHUHLQ&RPPHUFH

UHYLVHGLWVPHWKRGRIFDOFXODWLQJ3ODLQWLIIV¶ GXW\GUDZEDFNDGMXVWPHQWV WR86SULFH and

PDGHDFLUFXPVWDQFHRIVDOH ³&26´ DGMXVWPHQWWRQRUPDOYDOXHWRLQFUHDVHLWE\WKH

VDPHDPRXQWDVWKHGXW\GUDZEDFNDGMXVWPHQW and &RPPHUFHDOVRSURYLGHG

DGGLWLRQDOUHDVRQLQJWRVXSSRUWLWVXVHRISDUWLDODGYHUVHIDFWVDYDLODEOH ZLWKUHVSHFWWR

,FGDV. 5HPDQG5HVXOWVDW–2–20–44–7KHFKDQJHVPDGHE\

&RPPHUFHUHGXFHG +DEDú¶V ZHLJKWHG-DYHUDJHGXPSLQJPDUJLQIURPSHUFHQWWR

SHUFHQWDQG ,FGDV¶V IURPSHUFHQWWRSHUFHQW5HPDQG5HVXOWVDW

       +DEDúDQG,FGDVILOHGFRPPHQWVRSSRVLQJ&RPPHUFH¶VXVHRID&26

DGMXVWPHQW. &RPPHQWVRI3O. +DEDú 6LQDLYH7LEEL*D]ODU,VWLKVDO(QGVWULVL$ùRQ

5HGHWHUPLQDWLRQRQ5HPDQG ³+DEDú¶V&PWV´ at 2–10(&)1R3O ,FGDV&HOLN



2
 +DEDúI SUHVHQWV DGGLWLRQDOEDFNJURXQGRQWKLVFDVHIDPLOLDULW\ZLWKZKLFKLV
SUHVXPHG
&RQVRO&RXUW1R 17-00204                                                       3DJH4


(QHUML7HUVDQHYH8ODVLP6DQD\L$6¶V&RPPHQWVRQ5HPDQG5HGHWHUPLQDWLRQ

³,FGDV¶V&PWV´ DW–(&)1R ,FGDVFRQWLQXHVWRFKDOOHQJH&RPPHUFH¶VXVH

RISDUWLDODGYHUVHIDFWVDYDLODEOH,FGDV¶V&PWV DW–14'HIHQGDQW8QLWHG6WDWHV

³WKH*RYHUQPHQW´ DQG'HIHQGDQW-,QWHUYHQRU5HEDU7UDGH$FWLRQ&RDOLWLRQ ³57$&´ 

ILOHGFRPPHQWVLQVXSSRUWRIWKH5HPDQG5HVXOWV'HI¶V5HVSWR3OV¶&RPPHQWVRQ

WKH5HPDQG5HGHWHUPLQDWLRQ ³*RY¶W¶V5HSO\&PWV´ (&)1R5HEDU7UDGH$FWLRQ

&RDOLWLRQ¶V5HVSWR&RPPHQWVRQ)LQDO5HVXOWVRI5HGHWHUPLQDWLRQ ³57$&¶V5HSO\

&PWV´ (&)1R.

       )RUWKHUHDVRQVGLVFXVVHGKHUHLQWKHFRXUWVXVWDLQV&RPPHUFH¶VGXW\GUDZEDFN

DGMXVWPHQWDVDSSOLHGWRH[SRUWSULFHUHPDQGV&RPPHUFH¶VGHFLVLRQWRPDNHD&26

DGMXVWPHQW LQWKHVDPHDPRXQW DQGVXVWDLQV&RPPHUFH¶VXVHRISDUWLDODGYHUVHIDFWV

DYDLODEOH ZLWKUHVSHFWWR,FGDV.

                         JURISDICTION AND STANDARD OF REVIEW

       7KHFRXUWKDVMXULVGLFWLRQSXUVXDQWWR$ D  % L RIWKH7DULII$FWRI

DVDPHQGHG86&D D  % L     DQG86& F   





  $OOFLWDWLRQVWRWKH7DULII$FWRIDVDPHQGHGDUHWR7LWOHRIWKH86&RGH
DQGUHIHUHQFHVWRWKH86&RGHDUHJHQHUDOO\WRWKHHGLWLRQ+RZHYHU7KH7UDGH
3UHIHUHQFHV([WHQVLRQ$FW ³73($´ 3XE /1R–6WDW–
  PDGHVHYHUDODPHQGPHQWVWRWKHDQWLGXPSLQJDQGFRXQWHUYDLOLQJGXW\ODZV
6HFWLRQRIWKH73($DPHQGHG86&HDQGVHFWLRQDPHQGHG
86&ESee 73($7KHVH73($DPHQGPHQWVDIIHFWDOO
DQWLGXPSLQJGXW\GHWHUPLQDWLRQVPDGHRQRUDIWHU$XJXVWSee Dates of
$SSOLFDWLRQRI$PHQGPHQWVWRWKH$QWLGXPSLQJDQG&RXQWHUYDLOLQJ'XW\/DZV0DGHE\
the Trade Preferences Extension Act of 2015)HG5HJ 'HS¶W&RPPHUFH
$XJ $FFRUGLQJO\DOOUHIHUHQFHVWR86&HDQGEDUH WRWKH
DPHQGHGYHUVLRQRIWKHVWDWXWHV
&RQVRO&RXUW1R 17-00204                                                          3DJH5


         7KHFRXUWZLOOXSKROGDQDJHQF\GHWHUPLQDWLRQWKDWLVVXSSRUWHGE\VXEVWDQWLDO

HYLGHQFHDQGRWKHUZLVHLQDFFRUGDQFHZLWKODZ86&D E  % L ³7KH

UHVXOWVRIDUHGHWHUPLQDWLRQSXUVXDQWWRFRXUWUHPDQGDUHDOVRUHYLHZHGIRUFRPSOLDQFH

ZLWKWKHFRXUW VUHPDQGRUGHU´ 6RODU:RUOG$PV,QFY8QLWHG6WDWHV&,7 BBB

BBB)6XSSG   FLWDWLRQDQGLQWHUQDOTXRWDWLRQPDUNVRPLWWHG 

                                        DISCUSSION

    I.   Duty Drawback and Circumstance of Sale Adjustments

         A. Commerce’s Duty Drawback Calculation Methodologies Prior to +DEDú,

         7RGHWHUPLQHZKHWKHUWKHVXEMHFWPHUFKDQGLVHLVEHLQJVROGDWOHVVWKDQIDLU

YDOXH&RPPHUFHFRPSDUHVWKHH[SRUWSULFH RUFRQVWUXFWHGH[SRUWSULFH 4 RIWKHVXEMHFW

PHUFKDQGLVHWRLWVQRUPDOYDOXHSee generally 86& et seq. *HQHUDOO\

DQDQWLGXPSLQJGXW\LVWKHDPRXQWE\ZKLFKWKHQRUPDOYDOXHRIDSURGXFW—W\SLFDOO\LWV

SULFHLQWKHH[SRUWLQJFRXQWU\—H[FHHGVH[SRUWSULFH DVDGMXVWHG See id2QH

RIWKHDGMXVWPHQWV&RPPHUFHPDNHVWRH[SRUW SULFHSXUVXDQWWR86&D F 

LVNQRZQDVWKH³GXW\GUDZEDFNDGMXVWPHQW´ 6SHFLILFDOO\&RPPHUFHLVWRLQFUHDVH

H[SRUWSULFH E\³WKHDPRXQW RIDQ\LPSRUWGXWLHVLPSRVHGE\WKHFRXQWU\RIH[SRUWDWLRQ

ZKLFKKDYHEHHQUHEDWHGRUZKLFKKDYHQRWEHHQFROOHFWHGE\UHDVRQRIWKH

H[SRUWDWLRQRIWKHVXEMHFWPHUFKDQGLVHWRWKH8QLWHG6WDWHV´Id.  D F  % 7KLV

VWDWXWRU\DGMXVWPHQWLVLQWHQGHGWRSUHYHQWWKHGXPSLQJPDUJLQIURPEHLQJLQFUHDVHG E\



4
 86SULFHPD\EHEDVHGRQ H[SRUWSULFH RUFRQVWUXFWHGH[SRUWSULFH%HFDXVHWKH
GLVWLQFWLRQVEHWZHHQH[SRUWSULFHDQGFRQVWUXFWHGH[SRUWSULFHDUHQRWDWLVVXHLQWKLV
FDVHWKHFRXUWJHQHUDOO\ZLOOUHIHURQO\WRH[SRUWSULFH RU86SULFH6XFKUHIHUHQFHV
KRZHYHUPD\EHXQGHUVWRRGDVLQFOXGLQJFRQVWUXFWHGH[SRUWSULFH
&RQVRO&RXUW1R 17-00204                                                        3DJH6


LPSRUWWD[HVWKDWDUHLPSRVHGRQ LQSXWV XVHGWRSURGXFHVXEMHFWPHUFKDQGLVHLIWKRVH

LPSRUWWD[HVDUHUHEDWHGRUH[HPSWHGIURPSD\PHQWZKHQWKHVXEMHFWPHUFKDQGLVHLV

H[SRUWHGWRWKH8QLWHG6WDWHV See 6DKD7KDL6WHHO3LSH 3XEOLF &R/WG. Y8QLWHG

States)G )HG&LU :KHDWODQG7XEH&RY8QLWHG6WDWHV

&,7) 6XSS G   UHY’d on other grounds )G

)HG&LU 7KHDGMXVWPHQWDFFRXQWVIRUWKHIDFWWKDWLPSRUWHGLQSXWVUHPDLQ

VXEMHFWWRWKHLPSRUWGXWLHV ZKHQFRQVXPHGLQWKHSURGXFWLRQRIWKHIRUHLJQ OLNHSURGXFW

³ZKLFKLQFUHDVHVKRPHPDUNHWVDOHVSULFHVDQGWKHUHE\LQFUHDVHV>QRUPDOYDOXH@´

Saha Thai)G DWsee also 5HPDQG5HVXOWVDW

       ³8QWLOUHFHQWO\&RPPHUFHFDOFXODWHGWKHGXW\GUDZEDFNDGMXVWPHQWWR86SULFH

. . . E\GLYLGLQJUHEDWHGRUH[HPSWHGGXWLHVE\WRWDOH[SRUWVDQGDGGLQJWKHUHVXOWDQWSHU

XQLWGXW\EXUGHQWRWKHH[SRUWSULFH.´ +DEDú I)6XSSG DW:KHQ

SURGXFHUVZHUHH[HPSW 5 IURPWKHSD\PHQWRILPSRUWGXWLHV&RPPHUFHDOVR LQFUHDVHG

FRVWRISURGXFWLRQDQGFRQVWUXFWHGYDOXH 6 WRDFFRXQWIRUWKHFRVWRIWKHH[HPSWHGGXWLHV



5
  $GXW\H[HPSWLRQSURJUDPLVGLIIHUHQWIURP DGXW\UHEDWH RUUHLPEXUVHPHQW SURJUDP
)RUDUHEDWHSURJUDP“LPSRUWGXWLHVDUHSDLGDQGODWHUUHIXQGHGE\WKHJRYHUQPHQWRI
WKHH[SRUWLQJFRXQWU\´5HPDQG5HVXOWVDW–7KXVWKHGXWLHV DUHXVXDOO\UHFRUGHG
DVD ³GLUHFWPDWHULDOFRVW´ LQWKHSURGXFHU¶VERRNV DQGDVHSDUDWHUHYHQXHLVUHFRUGHG
WRERRNWKHDPRXQWRIDQ\GUDZEDFN JUDQWHGLQFRQQHFWLRQZLWKDQH[SRUWWUDQVDFWLRQ
Id. DW)RUDQH[HPSWLRQSURJUDPDQ³RII-WKH-ERRNV´OLDELOLW\LVFUHDWHGXSRQ
LPSRUWDWLRQRIWKHLQSXWZKLFKLVODWHUIRUJLYHQZKHQWKHILQLVKHGSURGXFWLVH[SRUWHG
Id. DW,QWKDWFDVHWKHSURGXFHUW\SLFDOO\ZLOO³QHLWKHUUHFRUGDQDPRXQWIRULPSRUW
GXWLHVDVDGLUHFWPDWHULDOFRVWQRUUHFRJQL]HDVHSDUDWHUHYHQXHIRU WKHDPRXQWRI
GXW\GUDZEDFNJUDQWHGIRUWKHH[SRUWWUDQVDFWLRQ´Id. DW
6
  &RPPHUFHFDOFXODWHVQRUPDOYDOXHXVLQJVDOHVLQWKHKRPHPDUNHWRUDWKLUGFRXQWU\
PDUNHWWKDWDUHDWRUDERYHWKHFRVWRISURGXFWLRQ86&E E  :KHQ
WKHUHDUHQRVXFKVDOHV&RPPHUFHFDOFXODWHVQRUPDOYDOXH³EDVHGRQWKHFRQVWUXFWHG
YDOXHRIWKHPHUFKDQGLVH´Id. 7KHFRVWRISURGXFWLRQLQFOXGHV³WKHFRVWRIPDWHULDOV
&RQVRO&RXUW1R 17-00204                                                         3DJH7


IRUZKLFKWKHSURGXFHUUHPDLQHG OLDEOHXQWLOWKHH[HPSWLRQSURJUDPUHTXLUHPHQWVZHUH

VDWLVILHG +DEDú,)6XSSG at see also Saha Thai)GDW–44

DIILUPLQJWKHXSZDUGDGMXVWPHQW WRFRVWRISURGXFWLRQ . ,Q&RPPHUFHPRGLILHG

LWV GXW\GUDZEDFNDGMXVWPHQW³E\DOORFDWLQJH[HPSWHGGXWLHVRYHUWRWDOSURGXFWLRQUDWKHU

WKDQH[SRUWV´+DEDú,)6XSSG DW &RPPHUFH DGMXVWHGLWVPHWKRGRORJ\

LQUHVSRQVHWRDVVHUWLRQVthat PDUJLQGLVWRUWLRQVDURVHZKHQIRUHLJQSURGXFHUV³XVH>d]

IXQJLEOHLQSXWVERWKIURPIRUHLJQVRXUFHVZKLFKLQFXU>UHG@ LPSRUWGXWLHVDQGGRPHVWLF

VRXUFHVZKLFK[did] QRW´Id. &RPPHUFHUHDVRQHGWKDW“WKHODUJHUGHQRPLQDWRURQWKH

FRVW-VLGH>LHWRWDOSURGXFWLRQ@UHVXOWHGLQDVPDOOHUDGMXVWPHQWWRQRUPDOYDOXHWKDQ

86SULFH´FRQVHTXHQWO\LWGHWHUPLQHGWKDW ³HTXDOL]LQJWKHGHQRPLQDWRUVXVHGLQHDFK

DGMXVWPHQW´HQVXUHGWKDWDQHTXDODPRXQWZRXOGEHDGGHGWR86SULFHDQGQRUPDO

YDOXH and WKHDJHQF\ZRXOGFRPSDUHWKHWZRYDOXHV RQD³GXW\QHXWUDO´ EDVLV. Id. at

20–21.

       ,QWKHDGPLQLVWUDWLYHSURFHHGLQJXQGHUO\LQJ+DEDú,&RPPHUFHXVHGWKLV

PRGLILHGGXW\GUDZEDFNPHWKRGRORJ\WRFDOFXODWHWKHDGMXVWPHQWWR86SULFHand

PDNHD FRUUHVSRQGLQJ HTXDOXSZDUGDGMXVWPHQWRQWKH FRVW VLGH SXUVXDQWWRSaha

Thai. See , '0HPat 12– Q. 7KHFRXUWUHPDQGHGWKHGXW\GUDZEDFN

DGMXVWPHQW WR86SULFH—VSHFLILFDOO\&RPPHUFH¶VDOORFDWLRQRIWKHH[HPSWHGGXWLHV

RYHUWRWDOSURGXFWLRQ—DV³LQFRQVLVWHQWZLWKWKHFOHDUVWDWXWRU\OLQNDJHEHWZHHQ>WKH




DQGRIIDEULFDWLRQRURWKHUSURFHVVLQJ´XVHGLQPDQXIDFWXULQJ³VHOOLQJJHQHUDODQG
DGPLQLVWUDWLYHH[SHQVHV´DQGWKHFRVWRISDFNDJLQJId. E E  &RQVWUXFWHG
YDOXHLQFOXGHVVLPLODUH[SHQVHVDQGDQDPRXQWIRUSURILWId. E H 
&RQVRO&RXUW1R 17-00204                                                            3DJH


IRUHJRQH@GXWLHVDQGH[SRUWHGPHUFKDQGLVH´+DEDú,)6XSSG at 

FROOHFWLQJFDVHVUHDFKLQJWKHVDPHFRQFOXVLRQ 7KHFRXUWUHDVRQHGWKDW“&RQJUHVV . .

. FOHDUO\LQWHQGHGWKHDGMXVWPHQWWRFDSWXUHWKHDPRXQWRIGXWLHV3ODLQWLIIVZRXOGKDYH

SDLGRQWKHLUH[SRUWVDOHVEXWIRUWKHH[SRUWDWLRQRIWKDWPHUFKDQGLVH´WKXV³>D@OORFDWLQJ

3ODLQWLIIV¶ H[HPSWHGGXWLHVRYHUWRWDOSURGXFWLRQ´FRQWUDYHQHG“VHFWLRQD F  % 

EHFDXVHLWDWWULEXWHVVRPHRIWKH[GXW\] GUDZEDFNWRGRPHVWLFVDOHVZKLFKGRQRWHDUQ

GUDZEDFNDQGIDLOVWRDGMXVWH[SRUWSULFHE\WKHDPRXQWRIWKHLPSRUWGXWLHVH[HPSWHG

E\UHDVRQRIH[SRUWDWLRQ´ Id. DW LQWHUQDOTXRWDWLRQPDUNVDQGFLWDWLRQRPLWWHG 

7KHFRXUW IXUWKHUUHMHFWHG&RPPHUFH¶VUHOLDQFHRQSaha Thai WRVXSSRUWLWVUHYLVHG

PHWKRGRORJ\. Id. DW–24:KLOH WKHFRVW-VLGHDGMXVWPHQWDSSURYHGE\WKH Saha

Thai FRXUW“HQVXUH>V@ WKDWQRUPDOYDOXHDQG86SULFHDUHFRPSDUHGRQDPXWXDOO\-GXW\-

LQFOXVLYHEDVLV´WKHDSSHOODWHFRXUW³QHYHUVWDWHGRURWKHUZLVHLQIHUUHGWKDWWKH

DGMXVWPHQWVWR>86SULFH@ DQGQRUPDOYDOXHPXVWEHHTXDO . . . LQRUGHUWRUHQGHUWKH

FRPSDULVRQEHWZHHQ86SULFHDQGQRUPDOYDOXH GXW\QHXWUDO´Id. DW LQWHUQDO

FLWDWLRQVDQGLQWHUQDOTXRWDWLRQPDUNV RPLWWHG  7KHFRXUWUHPDQGHGWKHLVVXH“WRWKH

DJHQF\WRUHYLVHLWVFDOFXODWLRQRIWKHGXW\GUDZEDFNDGMXVWPHQWXVLQJH[SRUWVDVWKH

GHQRPLQDWRUUDWKHUWKDQWRWDOSURGXFWLRQ´ Id. DW

       B. Commerce’s Calculation Methodology on Remand from +DEDú,

       ,QDFFRUGDQFHZLWK+DEDú, &RPPHUFHUHFDOFXODWHG WKHGXW\GUDZEDFN

DGMXVWPHQWXVLQJH[SRUWVDVWKHGHQRPLQDWRU5HPDQG5HVXOWVDW17. ,QDGGLWLRQ

KRZHYHU&RPPHUFHPDGHDFLUFXPVWDQFHRIVDOHDGMXVWPHQWWRQRUPDOYDOXHWRDGG

WKHVDPHSHU-XQLWDPRXQWRIGXW\³LQRUGHUWRDFKLHYHDIDLUFRPSDULVRQ´ Id. at 15–16.
&RQVRO&RXUW1R 17-00204                                                             3DJH9


         +DEDúDQG,FGDV LPSRUWHGVHYHUDOLQSXWVVXEMHFWWRYDU\LQJ GXWLHV and

SXUFKDVHGWKHVDPH LQSXWVIURPGRPHVWLFVRXUFHVId. at +DEDúDQG,FGDV

SDUWLFLSDWHGLQDGXW\H[HPSWLRQSURJUDPDQGWKXVGLGQRWUHFRUGOLDELOLW\IRUWKHLPSRUW

GXWLHVLQWKHLUERRNVDQGUHFRUGVId. DW $FFRUGLQJWR&RPPHUFHZKHQVXEMHFW

PHUFKDQGLVH FDQEHSURGXFHGIURPYDULRXVLQSXWVRQO\VRPHRIZKLFKDUHGXWLDEOH

LPSRUWVRUIURPLQSXWVthat DUHSURFXUHGIURPIRUHLJQDQGGRPHVWLFVRXUFHV³WKH

SUHVXPSWLRQWKDW>QRUPDOYDOXH@LQFOXGHVWKHIXOOGXW\SURSRUWLRQDWHWRWKHIXOOGXW\

GUDZEDFNLVXQFHUWDLQ´Id. DW&RPPHUFHDVVHUWVWKDWPRVWFRXQWULHVSHUPLW

VXEVWLWXWLRQRILQSXWVZKLFKPHDQVWKDW³ZKLOHWKHDFWXDOLPSRUWHGPDWHULDOVXEMHFWWR

GXW\LVIXQJLEOHDQGFDQEHFRQVXPHGLQDQ\RIWKHILQLVKHGJRRGVLWLVDVVLJQHGE\WKH

FRPSDQ\WRH[SRUWHGILQLVKHGJRRGVIRUSXUSRVHVRIWKHSURJUDP´Id. 7KXVZKLOHWKH

VWDWXWHUHTXLUHV&RPPHUFHWRLQFUHDVH86SULFH WRDFFRXQWIRUWKHGXWLHV H[HPSWHGE\

UHDVRQRIH[SRUWDWLRQ WKHUHLVDOHVVHU DPRXQWRI RUQR LPSRUWGXWLHVUHIOHFWHGLQ

QRUPDOYDOXHId. DW&RPPHUFHSURYLGHG“WKHIROORZLQJH[DPSOHZKHUHLQRQHXQLWRI

LQSXWLVGRPHVWLFDOO\VRXUFHGIRUDQGRQHXQLWRILQSXWLVLPSRUWHGIRUSOXVD

GXW\´

         8QGHUWKHVWDQGDUGZD\RIGHWHUPLQLQJFRVWVIRUJHQHUDODFFRXQWLQJ
         SXUSRVHVWKHFRPSDQ\¶VDYHUDJHFRVWIRUWKHLQSXWVSHUXQLWLVWKH
         GRPHVWLFLQSXWRISOXVWKHLPSRUWHGLQSXWRI  GLYLGHGE\
         WZRXQLWVRILQSXWZKLFKHTXDOV LH DQG 
           7KXVLVWKH DQQXDODYHUDJHSHU-XQLWLQSXWFRVWLQFOXGLQJ
         RQO\RIWKHLPSRUWGXW\IRUHDFKXQLW +RZHYHUXSRQH[SRUWRIRQH
         XQLWRIWKHILQLVKHGJRRGWKHGXW\GUDZEDFNVFKHPHDOORZVWKH HQWLUH
         RILPSRUWGXWLHVWREHUHEDWHGRUIRUJLYHQ $VDUHVXOWIROORZLQJWKLVORJLF
         WKHDGMXVWHG 86SULFHUHIOHFWVSHUXQLWRIGXWLHVZKLOHWKH>QRUPDO
         YDOXH@ FRVWRISURGXFWLRQLQFOXGHVDQDYHUDJHRI SHUXQLW 7KLV
         FUHDWHV DQLPEDODQFHLQWKHDPRXQWRIGXWLHVRQHDFKVLGHRIWKHGXPSLQJ
&RQVRO&RXUW1R 17-00204                                                         3DJH10


       HTXDWLRQDUWLILFLDOO\ORZHULQJWKHPDUJLQE\RIGXWLHV DVVXPLQJ
       WKURXJKWKHFRVWWHVWWKH DYHUDJHKRPHPDUNHWSULFHZRXOGLQFOXGHWKH
       RIGXWLHVLQWKHFRVWRIWKHLQSXW 

Id.

       $VdLVFXVVHG&RPPHUFH LQLWLDOO\DWWHPSWHGWRUHPHG\WKLVSHUFHLYHGGLVWRUWLRQ

E\OLPLWLQJ WKHGXW\GUDZEDFNDGMXVWPHQWWRWKHDPRXQW RIGXWLHVLPSXWHGRQWKHFRVW-

VLGHId. at 10–11. ,QUHVSRQVHWRVHYHUDORSLQLRQVIURPWKLVFRXUWKROGLQJthat WKH

UHGXFHGGXW\GUDZEDFNDGMXVWPHQWZDVXQODZIXO&RPPHUFHGHYHORSHGDQHZ

PHWKRGRORJ\ See idDW Q FROOHFWLQJFDVHV  6SHFLILFDOO\LQWKRVHFDVHV

&RPPHUFHDSSOLHG WKHIXOOGXW\GUDZEDFNDGMXVWPHQWWR86SULFHDSSOLHGWKHFRVW-

VLGHDGMXVWPHQWSXUVXDQWWRSaha ThaiDQGDOVRPDGHD&26 DGMXVWPHQW WRQRUPDO

YDOXH—XOWLPDWHO\LPSXWLQJWKHVDPHDPRXQWRISHU-XQLWGXWLHVWRQRUPDOYDOXHWKDWZHUH

DGGHGWR86SULFH. Id. at 11. ,QRWKHUZRUGVXVLQJWKHH[DPSOHDERYH&RPPHUFH

DGGHG  SHUXQLWRILPSRUWGXWLHVWR86SULFH  SHUXQLW WRFRVWDQG  

SHUXQLW WRQRUPDOYDOXHDVD&26DGMXVWPHQWId.

       8SRQUHYLHZE\DQRWKHUMXGJHRIWKLVFRXUWWKHFRXUWGHWHUPLQHGWKDWWKHDJHQF\

LPSURSHUO\GRXEOH-FRXQWHGWKHDPRXQW RIGXWLHVLQFOXGHGZLWKLQ QRUPDOYDOXH. Id. at

11– Q FLWLQJ8WWDP*DOYD6WHHOV/td. Y8QLWHG6WDWHV&,7BB_BB_)

6XSS G  7DNLQJWKDWFRXUWRSLQLRQLQWRDFFRXQWZKLOHDOVR

DVVHUWLQJWKDWWKHGRXEOH-FRXQWLQJILQGLQJZDVLQHUURU&RPPHUFHIXUWKHUFKDQJHGLWV

PHWKRGRORJ\ LQWKLVFDVH WRSURYLGHIRUWZR&26DGMXVWPHQWVWKHILUVW&26DGMXVWPHQW

UHPRYHV DOOGXWLHVIURPQRUPDOYDOXHDQGWKHVHFRQG&26DGMXVWPHQW“add>V@ WR
&RQVRO&RXUW1R 17-00204                                                           3DJH11


>QRUPDOYDOXH@WKHVDPHSHU-XQLWDPRXQWRIGXW\DGGHGWR86SULFH.´ Id. at 14–15.

&RPPHUFHH[SODLQHGWKDWWKHVHFRQG&26DGMXVWPHQWLVQHFHVVDU\

       EHFDXVH  WKHLPSRUWGXW\SURJUDPDQGGUDZEDFNSURYLVLRQLPSRVHD
       GLIIHUHQWVHWRIDFFRXQWLQJDQGGXW\WUHDWPHQWVGHSHQGHQWXSRQZKLFK
       PDUNHWWKHILQLVKHGJRRGZDVVROGDQGWKHPDUNHWVIURPZKLFKWKH
       LPSRUWHGLQSXWLVVRXUFHGDQG  WKHHIIHFWRIWKHGLIIHUHQWVRXUFLQJRI
       LQSXWVDQGDVVRFLDWHGGXW\FRVWVDQGKRZWKHGXW\GUDZEDFNLVWUHDWHG
       IRUWKH86DQGKRPHPDUNHWVDOHV

Id. at 15. 7KHFRPELQHGHIIHFWRIa GXW\H[HPSWLRQVFKHPH DQGGRPHVWLFVRXUFLQJRI

LQSXWV IRUIRUHLJQ-OLNHSURGXFWVROGLQWKHKRPHPDUNHWDFFRUGLQJWR&RPPHUFHLVWR

³SHUPLW>@WKHDVVLJQPHQWRILPSRUWHGLQSXWVDQGWKHDVVRFLDWHGLPSRUWGXWLHVWRH[SRUW

VDOHVZKLOHDWWULEXWLQJWKHGRPHVWLFSXUFKDVHVH[FOXVLYHRI GXW\WRGRPHVWLFVDOHV´Id.

7KLVWUHDWPHQWGLIIHUV ³IURPVWDQGDUGFRVWDFFRXQWLQJDQGWKHUHVSRQGHQW¶VQRUPDO

ERRNVDQGUHFRUGVZKLFKFDOFXODWHDQDQQXDOZHLJKWHG-DYHUDJHSULFHRILQSXWVDQGLV

DOORFDWHGWRRYHUDOOSURGXFWLRQYHUVXVPDUNHW-VSHFLILFSURGXFWLRQ´Id. $FFRUGLQJWR

&RPPHUFHWhLVUHVXOWVLQa GXW\-LQFOXVLYH86SULFHEHLQJFRPSDUHGWRa QRUPDOYDOXH

that UHIOHFWV OHVV RUQRGXWLHVId.

       ,QWKH5HPDQG5HVXOWVDWLVVXHKHUH&RPPHUFHH[SODLQHGWKDWLWGLGQRWPDNH

WKHILUVW&26DGMXVWPHQWWRUHPRYH ERRNHGGXWLHVEHFDXVH3ODLQWLIIVSDUWLFLSDWHd in a

GXW\H[HPSWLRQSURJUDP and ³WKH>FRQVWUXFWHGYDOXH@ DQGKRPHPDUNHWSULFHVLQWKLV

UHYLHZ . . . DUHFRPSOHWHO\GXW\-H[FOXVLYHIURPDQ\GXWLHVHOLJLEOHIRUGXW\GUDZEDFN . . .

.´ Id. at 14. &RPPHUFHGLGKRZHYHUPDNHWKHVHFRQG&26DGMXVWPHQWWRDGGWR

QRUPDOYDOXH WKHVDPHSHU-XQLWDPRXQWRIGXWLHVWKHDJHQF\DGGHGWR86SULFH
&RQVRO&RXUW1R 17-00204                                                        3DJH12


³HQVXULQJWKDWERWKVLGHVRIWKHGXPSLQJHTXDWLRQFRQWDLQWKHVDPHDPRXQWRISHU-XQLW

LPSRUWGXWLHV´Id. at 15. 7

       ,QWKHUHPDQGSURFHHGLQJ+DEDúDQG,FGDVFKDOOHQJHG&RPPHUFH¶VUHOLDQFHRQ

WKHFRQFHSWRIGXW\QHXWUDOLW\DQGLWV DXWKRULW\WRDGMXVWQRUPDOYDOXHSXUVXDQWWRWKH

FLUFXPVWDQFHRIVDOH SURYLVLRQ. See id at 26– &RPPHUFHH[SODLQHGWKDWWKHFRQFHSW

RIGXW\QHXWUDOLW\VXSSRUWVLWVPHWKRGRORJ\EHFDXVHWKHPHWKRGRORJ\SUHYHQWVWKHGXW\

GUDZEDFNDGMXVWPHQWIURPDUWLILFLDOO\GHFUHDVLQJWKHGXPSLQJPDUJLQId. DW

&RPPHUFHH[SODLQHGWKDW it PDGHWKH&26DGMXVWPHQW³WRDFFRXQWIRUGLIIHUHQFHVQRW

RWKHUZLVHDFFRXQWHGIRULQWKHVWDWXWH´Id. DW

       7KHQRUPDOYDOXHSURYLVLRQRIWKHVWDWXWH JLYHV&RPPHUFHWKHDXWKRULW\WR

LQFUHDVHRUGHFUHDVH QRUPDOYDOXH³E\WKHDPRXQWRIDQ\GLIIHUHQFH RUODFNWKHUHRI 

EHWZHHQ´86SULFHDQGQRUPDOYDOXH “RWKHUWKDQDGLIIHUHQFHIRU ZKLFKDOORZDQFHLV

RWKHUZLVHSURYLGHGXQGHUWKLVVHFWLRQ´ WKDW&RPPHUFHGHWHUPLQHVLV³ZKROO\RUSDUWO\

GXHWRRWKHUGLIIHUHQFHVLQWKHFLUFXPVWDQFHVRIVDOH´86&

 E D  & LLL  &RPPHUFH H[SODLQHGWKDWWKH&26SURYLVLRQLVWKHRQO\SURYLVLRQ




7
  &RPPHUFHGLGQRWLPSXWHH[HPSWHGLPSRUWGXWLHVWRWKHFRVWRISURGXFWLRQDVZRXOG
EHFRQVLVWHQWZLWKSaha Thai. See 'UDIW5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR
5HPDQGRIWKH$QWLGXPSLQJ'XW\,QYHVWLJDWLRQRI6WHHO&RQFUHWH5HLQIRUFLQJ%DUIURP
WKH5HSXEOLFRI7XUNH\$P)LQDO&DOFXODWLRQIRU,FGDV&HOLN(QHUML7HUVDQHYH8ODVLP
6DQD\L$6 ³,FGDV5HPDQG&DOF0HP´ DW&55&5-$7DE'UDIW5HVXOWVRI
5HGHWHUPLQDWLRQ3XUVXDQWWR5HPDQGRIWKH $QWLGXPSLQJ'XW\,QYHVWLJDWLRQRI6WHHO
&RQFUHWH5HLQIRUFLQJ%DUIURPWKH5HSXEOLFRI7XUNH\$P)LQDO&DOFXODWLRQIRU+DEDú
6LQDLYH7LEEL*D]ODU,VWLKVDO(QGXVWULVL$ù. ³+DEDú5HPDQG&DOF0HP´ DW&55
&5-$7DE ,QVWHDG&RPPHUFHPDGHD&26DGMXVWPHQWWRQRUPDOYDOXH
 UHJDUGOHVVRIZKHWKHULWZDVEDVHGRQKRPHPDUNHWVDOHVRUFRQVWUXFWHGYDOXH  ,FGDV
5HPDQG&DOF0HPat +DEDú5HPDQG&DOF0HPDW.
&RQVRO&RXUW1R 17-00204                                                            3DJH


that ³DGGUHVV>HV@GLIIHUHQFHVLQWKHKRPHPDUNHWSULFHUHODWLQJWRLPSRUWGXWLHV´ E\

ZKLFK&RPPHUFHPHDQV³WD[HVLPSRVHGRQO\RQSDUWLFXODULQSXWVDWSDUWLFXODUUDWHV

IURPSDUWLFXODUPDUNHWVLQSXWLQWRSDUWLFXODU JRRGVZKLFKFDQEHFODLPHGDQGUHEDWHG

RQO\ZKHQUHVROGWRSDUWLFXODUPDUNHWV´5HPDQG5HVXOWVDW. ,QWKLVFDVH

&RPPHUFHH[SODLQHG+DEDúDQG,FGDVLPSRUW VXEVWLWXWDEOHLQSXWV VXFKDVVWHHOELOOHWV

DQGVFUDS WKDW ³LQFXULPSRUWGXWLHVDWGLIIHUHQW WD[UDWHV RUQRWDWDOO ZKLOHWKH

GRPHVWLFDOO\VRXUFHGLGHQWLFDOLQSXWVLQFXUQRGXWLHV´Id. 7KH7XUNLVKGXW\GUDZEDFN

VFKHPHSHUPLWV+DEDúDQG,FGDV³WRDVVXPHWKDWWKHH[SRUWHGSURGXFWFRQVXPHGWKH

LQSXWVVXEMHFWWRGXWLHV´DQG WKHGXW\GUDZEDFN SURYLVLRQ 86&D F  % 

OLNHZLVH ³LPSOLHVWKDWLPSRUWHGLQSXWVVXEMHFWWRLPSRUWGXWLHV ZHUHFRQVXPHGLQ

PDNLQJWKHH[SRUWHGSURGXFWV´Id. DW– &RPPHUFHGHVFULEHGWKHGLIIHUHQW

³FLUFXPVWDQFH RIVDOH´DV WKHDVVLJQPHQWRI GXW\FRVWVWRSDUWLFXODUSURGXFWV³EDVHGRQ

ZKHUHWKH\DUHVROG´ Id. at .

       $V&RPPHUFH H[SODLQVLWWKHDJHQF\FRQIURQWHGWKHIROORZLQJ:  WKH

UHTXLUHPHQWWRLQFUHDVH86SULFHWRDFFRXQWIRULPSRUWGXWLHV IRUHJRQHE\UHDVRQRI

H[SRUWDWLRQRIWKHVXEMHFWPHUFKDQGLVH LQRUGHU³WRPDNHDIDLUFRPSDULVRQ´WRDQRUPDO

YDOXHWKDWLV³SUHVXPDEO\VHWWRUHFRYHUVXFKLPSRUWGXWLHV´RQJRRGVVROGGRPHVWLFDOO\

 DQRUPDOYDOXHWKDW GRHVQRWFRQWDLQDQ\LPSRUWGXWLHVEHFDXVHGXWLDEOHLQSXWVDUH

DOORFDWHGWRH[SRUWVDOHVDQG  DVWDWXWHWKDWLVVLOHQW RQZKDW&RPPHUFHVKRXOGGRin

WKDWVLWXDWLRQ. Id. at &RPPHUFH GHWHUPLQHGWKDW ³>W@KHµRWKHUGLIIHUHQFHVLQWKH

FLUFXPVWDQFHVRIVDOH¶SURYLVLRQLVWKHRQO\PHDQV´ DWLWVGLVSRVDO “WRHQVXUHDIDLU

FRPSDULVRQ´EHWZHHQDGXW\-H[FOXVLYHQRUPDOYDOXHDQGGXW\-LQFOXVLYH86SULFH Id.
&RQVRO&RXUW1R 17-00204                                                        3DJH14


      C. Commerce’s COS Adjustment Contravenes the Plain Language of the
         Applicable Statute and Regulation

      3ODLQWLIIVUDLVHVHYHUDOFKDOOHQJHVWR&RPPHUFH¶V5HPDQG5HVXOWVIRUHPRVW RI

ZKLFKLVthat WKHVWDWXWRU\&26SURYLVLRQDORQJZLWK&RPPHUFH¶VLPSOHPHQWLQJ

UHJXODWLRQGRQRWMXVWLI\DQRIIVHWWRWKHVWDWXWRU\GXW\GUDZEDFNDGMXVWPHQW+DEDú¶V

&PWV at 6–,FGDV¶V&PWV at 10–11. 3ODLQWLIIVDUHFRUUHFW

      &RQJUHVVDXWKRUL]HG&RPPHUFHWRDGMXVWQRUPDOYDOXHIRUGLIIHUHQFHVEHWZHHQ

QRUPDOYDOXHDQG86SULFHWKDWDUHQRWRWKHUZLVH SURYLGHGIRULQWKHVWDWXWHDQG DUH

GXHWR³RWKHUGLIIHUHQFHVLQWKHFLUFXPVWDQFHVRIVDOH´86& E D  & LLL 

,QWKH6WDWHPHQWRI$GPLQLVWUDWLYH$FWLRQ ³6$$´ DFFRPSDQ\LQJWKH8UXJXD\5RXQG

$JUHHPHQWV $FW 3XE/1R-6WDW   &RQJUHVV

H[SODLQHGWKDW:

      &RPPHUFHZLOOFRQWLQXHWRHPSOR\WKHFLUFXPVWDQFH-RI-VDOHDGMXVWPHQWWR
      DGMXVWIRUGLIIHUHQFHVLQGLUHFWH[SHQVHV DQGGLIIHUHQFHVLQVHOOLQJ
      H[SHQVHVRIWKHSXUFKDVHUDVVXPHGE\WKHIRUHLJQVHOOHUEHWZHHQQRUPDO
      YDOXHDQGERWKH[SRUWSULFHDQGFRQVWUXFWHGH[SRUWSULFH >'@LUHFW
      H[SHQVHVDQGDVVXPSWLRQVRIH[SHQVHVLQFXUUHGLQWKHIRUHLJQFRXQWU\RQ
      VDOHVWRWKHDIILOLDWHGLPSRUWHUZLOOIRUPDSDUWRIWKHFLUFXPVWDQFHVRIVDOH
      DGMXVWPHQW

8UXJXD\5RXQG$JUHHPHQWV$FW6WDWHPHQWRI$GPLQLVWUDWLYH$FWLRQ+5'RF1R

-YRODW  UHSULQWHGLQ86&&$167.  &RQVLVWHQW

ZLWKWKH6$$ &RPPHUFH¶VUHJXODWLRQVOLPLW&26DGMXVWPHQWV FRQVLVWHQWZLWK86&





  7KH6$$³VKDOOEHUHJDUGHGDVDQDXWKRULWDWLYHH[SUHVVLRQE\WKH8QLWHG6WDWHV
FRQFHUQLQJWKHLQWHUSUHWDWLRQDQGDSSOLFDWLRQRIWKH8UXJXD\5RXQG$JUHHPHQWVDQG
WKLV$FWLQDQ\MXGLFLDOSURFHHGLQJLQZKLFKDTXHVWLRQDULVHVFRQFHUQLQJVXFK
LQWHUSUHWDWLRQRUDSSOLFDWLRQ´ 86& G 
&RQVRO&RXUW1R 17-00204                                                         3DJH15


E D  & LLL WR³GLUHFWVHOOLQJH[SHQVHVDQGDVVXPHGH[SHQVHV´ ZLWKRQH

H[FHSWLRQIRUFRPPLVVLRQVSDLGLQRQHPDUNHWWKDWLVQRWUHOHYDQWKHUH &)5

  E (SURYLGLQJIRU&26DGMXVWPHQWV³RQO\IRUGLUHFWVHOOLQJH[SHQVHVDQG

DVVXPHGH[SHQVHV´ . 'LUHFWVHOOLQJH[SHQVHVDUHGHILQHGDV³H[SHQVHVVXFKDV

FRPPLVVLRQVFUHGLWH[SHQVHVJXDUDQWHHVDQGZDUUDQWLHVWKDWUHVXOWIURPDQGEHDUD

GLUHFWUHODWLRQVKLSWRWKHSDUWLFXODUVDOHLQTXHVWLRQ´Id.  F $VVXPHG

H[SHQVHVDUHGHILQHGDV³VHOOLQJH[SHQVHVWKDWDUHDVVXPHGE\WKHVHOOHURQEHKDOIRI

WKHEX\HUVXFKDVDGYHUWLVLQJH[SHQVHV´Id. 1 G 

       $FFRUGLQJWR+DEDú&RPPHUFH¶VDVVHUWLRQRIEURDGDXWKRULW\WRPDNHD&26

DGMXVWPHQW³WRDFFRXQWIRUGLIIHUHQFHVQRWRWKHUZLVHDFFRXQWHGIRULQWKHVWDWXWH´

FRQWUDYHQHVFRQJUHVVLRQDOLQWHQWDQGWKHDJHQF\¶VUHJXODWLRQV WKDWFRQVWUDLQ

&RPPHUFH¶VGLVFUHWLRQLQWKLVDUHD+DEDú¶V&PWV at 6–9. +DEDú DUJXHVWKDWWKH

)HGHUDO&LUFXLWKDVPDGH³FOHDUWKDW D&26DGMXVWPHQWPD\ QRWEHXVHGWRDGMXVWD

µYDULDQFHFDXVHGE\WKHRSHUDWLRQRIWKH[$QWLGXPSLQJ] $FW¶´Id. at 9 TXRWLQJ Zenith

(OHFWURQLFV&RUSY8QLWHG6WDWHV)G )HG&LU  ,FGDV

OLNHZLVHDUJXHVWKDW³LPSRUWGXWLHVWKDWKDYHQRWEHHQFROOHFWHG—RQLQSXWVGHVWLQHGIRU

H[SRUWVDOHV—>GRQRW@TXDOLI\DVD&26OHWDORQHDVDVHOOLQJH[SHQVH´,FGDV¶V&PWV

at 10. ,FGDVDOVRUHOLHVRQZenith WRVXSSRUWLWVSRVLWLRQWKDW &RPPHUFHPD\QRW

HIIHFWLYHO\QXOOLI\WKH GXW\GUDZEDFNDGMXVWPHQWWR86SULFHWKURXJKLWVDXWKRULW\WR

PDNH&26DGMXVWPHQWVId. DW FLWLQJZenith)GDW 

       7KH*RYHUQPHQWDUJXHVWKDW ³7XUNH\¶VGXW\GUDZEDFNVFKHPHDQGWKH

DQWLGXPSLQJODZGXW\GUDZEDFNSURYLVLRQWUDQVIRUPWKHLPSRUWGXWLHVVXEMHFWWRWKHGXW\
&RQVRO&RXUW1R 17-00204                                                       3DJH16


GUDZEDFNVFKHPHLQWRDGLUHFWVHOOLQJH[SHQVH´*RY¶W¶V5HSO\&PWV DW FLWLQJ

5HPDQG5HVXOWVDW– see also id. at 6– DUJXLQJWKDW³&RPPHUFHVSHFLILFDOO\

IRXQGWKDWWKHGXW\GUDZEDFNH[SHQVHFRQVWLWXWHGDGLUHFW VDOHVH[SHQVHZLWKLQWKH

VWDWXWRU\DQGUHJXODWRU\ODQJXDJH´ . 7KH*RYHUQPHQWDOVRILQGVVXSSRUWin WKHIDFWWKDW

GUDZQEDFNGXWLHVDUH³FDSSHG E\WKHDPRXQWRIWKHGXW\LQWKHGXWLHGLQSXWWKDWLV

LQFOXGHGLQWKHVSHFLILFVDOHIRUH[SRUW´Id. at 6. 7KH*RYHUQPHQWIXUWKHU DUJXHVWKDW

&RPPHUFH¶VPHWKRGRORJ\LVQRWSUHFOXGHGE\WKHZenith OLQHRIFDVHVId. at –15.

       57$&DUJXHVWKDWWKHFLUFXPVWDQFHRIVDOHSURYLVLRQ LVLQWHQGHGWR“IDFLOLWDWH

HIILFLHQWFRPSDULVRQEHWZHHQIRUHLJQPDUNHWYDOXH>QRZWHUPHGQRUPDOYDOXH@DQG

SXUFKDVHSULFH>QRZWHUPHGH[SRUWSULFH@.´ 57$&¶V5HSO\&PWV at  TXRWLQJS5HS

1R -1619DW   $FFRUGLQJWR57$&WhHSURYLVLRQ DQGLWVSXUSRVHUHPDLQHG

ODUJHO\XQFKDQJHG ZKHQ &RQJUHVVDPHQGHGWKHWUDGHUHPHG\ODZVin 1979 and 1994.

Id. )RUWKDWUHDVRQ57$&DUJXHV WKH6$$FDQQRWIDLUO\EHUHDGWR³OLPLW>@&RPPHUFH¶V

DXWKRULW\WRPDNH&26DGMXVWPHQWV.´Id. 57$&IXUWKHUDVVHUWVWKDW“DGMXVWPHQWVWRWKH

>QRUPDOYDOXH@VLGHRIWKHDQWLGXPSLQJHTXDWLRQDUHLQWKLVFDVHQHFHVVDU\WRFUHDWHWKH

FRQGLWLRQVXQGHUZKLFK&RQJUHVVDVVXPHGWKDWWKH>H[SRUWSULFH@-VLGH GUDZEDFN

DGMXVWPHQWZRXOGRSHUDWH´Id. DW 7KXV57$&EHOLHYHV that Saha Thai VXSSRUWV

&RPPHUFH¶VXVHRID&26DGMXVWPHQWLQWKLVFDVHId. DW–14 Q.

       &RPPHUFH¶V&26DGMXVWPHQWWRQRUPDOYDOXH FRQWUDYHQHVERWKWKHVWDWXWRU\

SURYLVLRQDQGWKHDJHQF\¶VLPSOHPHQWLQJUHJXODWLRQ. %HJLQQLQJZLWKWKHVWDWXWH tKH

FRXUW¶VUHYLHZRI&RPPHUFH¶VLQWHUSUHWDWLRQDQGLPSOHPHQWDWLRQRIDVWDWXWRU\VFKHPH

LVJXLGHGE\&KHYURQ86$,QFY1DWXUDO5HVRXUFHV'HIHQVH&RXQFLO,QF86
&RQVRO&RXUW1R 17-00204                                                          3DJH17


   )LUVWWKHFRXUWPXVWGHWHUPLQH³ZKHWKHU&RQJUHVVKDVGLUHFWO\VSRNHQWR

WKHSUHFLVHTXHVWLRQDWLVVXH´ &KHYURQ86DW ,I&RQJUHVV¶VLQWHQWLVFOHDU

³WKDWLVWKHHQGRIWKHPDWWHU´DQGWKHFRXUW³PXVWJLYHHIIHFWWRWKHXQDPELJXRXVO\

H[SUHVVHG LQWHQWRI&RQJUHVV´ Id. DW– 2QO\ ³LIWKHVWDWXWHLVVLOHQWRU

DPELJXRXV´PXVWWKHFRXUWGHWHUPLQHZKHWKHUWKHDJHQF\¶VDFWLRQ³LVEDVHGRQD

SHUPLVVLEOHFRQVWUXFWLRQRIWKHVWDWXWH´ Id. DW. 7KHFRXUWPD\ILQGWKDW³&RQJUHVV

KDVH[SUHVVHG XQDPELJXRXVLQWHQWE\H[DPLQLQJ µWKHVWDWXWH¶VWH[WVWUXFWXUHDQG

OHJLVODWLYHKLVWRU\DQGDSSO\WKHUHOHYDQWFDQRQVRILQWHUSUHWDWLRQ¶´ *D]HOOHY6KXONLQ

)G )HG&LU  TXRWLQJ+HLQRY6KLQVHNL)G

)HG&LU  

       &RPPHUFHGHWHUPLQHGWKDWDGMXVWPHQWVWRQRUPDOYDOXHSXUVXDQWWR86&

 E “GRQRWDGGUHVV GLIIHUHQFHVLQWKHKRPHPDUNHWSULFHUHODWLQJWRLPSRUWGXWLHV

RWKHUWKDQWKURXJKWKH&26SURYLVLRQ´5HPDQG5HVXOWVDWDQG³WKHµRWKHU

GLIIHUHQFHVLQWKHFLUFXPVWDQFHVRIVDOH¶SURYLVLRQLVWKHRQO\PHDQVWRHQVXUHDIDLU

FRPSDULVRQ´id. DW 1RWZLWKVWDQGLQJ&RPPHUFH¶VFODLPVWKHVWDWXWRU\&26

SURYLVLRQ³LVQRWDQRPQLEXVSURYLVLRQWREHXVHGIRUZKDWHYHUDGMXVWPHQW >WKH

DJHQF\@VHHN>V@WRHIIHFW´=HQLWK(OHFWURQLFV&RUSY8QLWHG6WDWHV&,7

) 6XSS ( .

       7KLVPRUHOLPLWHGXQGHUVWDQGLQJ RIWKH&26SURYLVLRQLV FRQILUPHGE\WKH

OHJLVODWLYHKLVWRU\7KHSHQDWHUHSRUWDFFRPSDQ\LQJWKHHQDFWPHQWRIWKH&26

SURYLVLRQOLVWVDVDGMXVWDEOHGLIIHUHQFHV³WHUPVRIVDOHFUHGLWWHUPVDQGDGYHUWLVLQJDQG

VHOOLQJFRVWV´ DOORIZKLFKDUHDWWHQGDQWWRWKHVDOHRIWKHPHUFKDQGLVH65HS1R-
&RQVRO&RXUW1R 17-00204                                                         3DJH


DW  . :KHQ&RQJUHVVHQDFWHGWKH85$$LQFOXGLQJ VHFWLRQ ELQLWV

FXUUHQWIRUPLWLQWHQGHGIRU³&RPPHUFH¶VFXUUHQWSUDFWLFHZLWKUHVSHFWWR>WKH&26@

DGMXVWPHQWWRUHPDLQXQFKDQJHG´ ZLWKWKHH[FHSWLRQRIWKH“FRQVWUXFWHGH[SRUWSULFH

RIIVHW´WKDWLVQRWUHOHYDQWKHUH 6$$DWreprinted in 1994 86&&$1 at 4167.

3ULRUWRHQDFWPHQWRIWKH85$$&RPPHUFH¶V&26UHJXODWLRQSURYLGHGWKDW GLIIHUHQFHV

LQWKHFLUFXPVWDQFHVRIVDOHIRUZKLFKLWZRXOG³PDNHUHDVRQDEOHDOORZDQFHV QRUPDOO\

>ZHUH@WKRVHLQYROYLQJGLIIHUHQFHVLQFRPPLVVLRQVFUHGLWWHUPVJXDUDQWHHVZDUUDQWLHV

WHFKQLFDODVVLVWDQFHDQGVHUYLFLQJ´LQDGGLWLRQWR³GLIIHUHQFHVLQVHOOLQJFRVWV VXFKDV

DGYHUWLVLQJ LQFXUUHGE\WKHSURGXFHURUUHVHOOHU´JHQHUDOO\WRWKHH[WHQWWKRVHFRVWV

ZHUHDVVXPHG³RQEHKDOIRIWKHSXUFKDVHU´&)5 D   .

       $OWKRXJKWKHH[DPSOHV OLVWHGLQWKHUHJXODWLRQDQGOHJLVODWLYHKLVWRU\ DUHQRW

H[KDXVWLYHWKH\DUHall H[DPSOHV RI ³H[SHQVHVPDGHWRVXSSRUWDQGSURPRWHVDOHV.´

7RUULQJWRQ&RY8nited States)G )HG&LU  $UFKHU-

GLVVHQWLQJ (GLVDJUHHLQJWKDWFHUWDLQIUHLJKWFRVWVFRQVWLWXWHG VHOOLQJH[SHQVHV .

AGMXVWPHQWVIRUWKHVHW\SHVRIVHOOLQJH[SHQVHVDUHQHFHVVDU\LQRUGHUWRFRPSDUH

QRUPDOYDOXHDQG86SULFH³DWDVLPLODUSRLQWLQtKH FKDLQ RI FRPPHUFH.´ 0DYHULFN

Tube Corp. Y7RVFHOLN3URILO)G )HG&LU FLWDWLRQRPLWWHG .

&RPPHUFH¶VDGMXVWPHQWIRUDQDVVHUWHGGLIIHUHQFHLQGXW\FRVWV DULVLQJIURP 3ODLQWLIIV¶

GLIIHUHQWVRXUFLQJRILQSXWVand WKHVWDWXWRU\GXW\GUDZEDFNDGMXVWPHQW SXUVXDQWWR 19

86&D F  % LVQRWDFLUFXPVWDQFHVXUURXQGLQJWKHVDOHRIWKHPHUFKDQGLVH.

1RWZLWKVWDQGLQJ&RPPHUFH¶VVWUDLQHGDWWHPSWWRGHVFULEH LWVPHWKRGXVLQJWHUPV

UHOHYDQWWR D&26DGMXVWPHQW&RPPHUFHLQIDFWPDGHWKHDGMXVWPHQWWRUHPHG\ZKDW
&RQVRO&RXUW1R 17-00204                                                         3DJH19


it FKDUDFWHUL]HGDVDGLVWRUWLRQ 9 WKDWDURVHE\RSHUDWLRQRIWKHVWDWXWRU\GUDZEDFN

DGMXVWPHQW RQDSDUWLFXODUVHWRI IDFWV. See 5HPDQG5HVXOWVDW ,QVRGRLQJ

&RPPHUFHGLUHFWO\DQGFRPSOHWHO\nXOOLILHG WKHGXW\GUDZEDFNDGMXVWPHQW WR86SULFH

E\DGGLQJWRQRUPDOYDOXHWKHVDPHSHU-XQLWDPRXQWRIH[HPSWHGGXWLHVDGGHGWR86

SULFH. Id. at 16. &RPPHUFHPD\QRWKRZHYHUXVHWKH&26SURYLVLRQWR³HIIHFWLYHO\

ZULW>H@ >DVHSDUDWHDGMXVWPHQW@VHFWLRQRXWRIWKHVWDWXWH´Zenith )G DW 10




9
  ,Q+DEDú,WKHFRXUW QRWHGWKDW&RPPHUFH¶VFRQFHUQUHJDUGLQJGLVWRUWLRQLVEDVHGRQ
WKHXQVXEVWDQWLDWHGDVVXPSWLRQWKDW“WKHFRVWRIWKHGRPHVWLFDOO\-VRXUFHGLQSXWV
DSSUR[LPDWHVWKHLPSRUWGXW\-H[FOXVLYHFRVWRIWKHIRUHLJQ-VRXUFHGLQSXW.´ )6XSS
GDW n.14 HPSKDVLVRPLWWHG  TXRWLQJ(UHJOL'HPLUYH&HOLN)DEULNDODUL7$6Y
8QLWHG6WDWHV&,7 ____BB) 6XSS G Q15 ( . 7KHFRXUW
REVHUYHGthat DGRPHVWLFVXSSOLHURIDGXWLDEOHLQSXW“ZRXOGSULFHLWVSURGXFWDWDOHYHO
FRPSHWLWLYHZLWKWKHGXW\-LQFOXVLYHFRVWRIWKHLPSRUWHGLQSXW´DQGWKDW³>L@QVXFKD
VFHQDULRLWLVGLIILFXOWWRXQGHUVWDQGWKHPDUJLQHIIHFWRIDSURSHUGXW\GUDZEDFN
DGMXVWPHQWDVGLVWRUWLYH´Id. HPSKDVLVRPLWWHG  TXRWLQJVDPH  &RPPHUFH¶V
H[SODQDWLRQRIWKHGLVWRUWLRQWKDWDULVHVE\RSHUDWLRQRIWKHGXW\GUDZEDFNDGMXVWPHQWLQ
WKH5HPDQG5HVXOWVLQGHHGDVVXPHVWKDW GRPHVWLFDOO\-VRXUFHGDQGIRUHLJQ-VRXUFHG
LQSXWVVKDUHWKHVDPHXQLWSULFH  ZLWKRXWUHJDUGWRDQ\PDUNHWHIIHFWIURPWKH
SHUFHQWGXW\LQ&RPPHUFH¶VH[DPSOH5HPDQG5HVXOWVDW&RPPHUFHGRHVQRW
H[SODLQZK\WKLVLVVR QRUGRHV&RPPHUFH DGGUHVVWKHFRXUW¶VREVHUYDWLRQLQWKH
5HPDQG5HVXOWVDQGWKHUHFRUGGRHVQRWRWKHUZLVHVXSSRUWWKHDJHQF\¶VDVVXPSWLRQ
See id. 57$& SRLQWV WR UHFRUGHYLGHQFH GHPRQVWUDWLQJWKDW+DEDú DQG,FGDV GRQRW
SD\LPSRUWGXWLHVWRVXSSRUWLWVEHOLHIthat ³DUHDVRQDEOHGRPHVWLFVXSSOLHURIWKHLQSXWV
ZRXOGnot SULFHGXW\-LQFOXVLYHO\EHFDXVHVXFKSULFLQJZRXOGGLVDGYDQWDJHWKHGRPHVWLF
VXSSOLHUUHODWLYHWRLQSXWVXSSO\´57$&¶V5HSO\&PWV at 10. +RZHYHUWRWKHH[WHQW
WKDW+DEDú DQG,FGDVERWKKDYHKRPHPDUNHWVDOHVGRPHVWLFVXSSOLHUVRILQSXWVGRLQ
IDFWFRPSHWHZLWKGXW\-LQFOXVLYHLPSRUWV SULFHGDWGXWLHVLQWKHH[DPSOH 
WKHUHIRUH57$&¶VDUJXPHQWLVQRWVXSSRUWHGQRUGRHVLWPDNHORJLFDOHFRQRPLFVHQVH
VLPSO\WRDVVXPHWKDWGRPHVWLFVXSSOLHUVZRXOGFRQWLQXHWRSULFHDWWKHGXW\-H[FOXVLYH
LPSRUWSULFH LQWKHH[DPSOH .
10
   3DUWLHVGHEDWHWKHDSSOLFDELOLW\RIZenith WRWKHFRXUW¶VUHYLHZRI&RPPHUFH¶V
GHWHUPLQDWLRQKHUHSee +DEDú¶V&PWV at ,FGDV¶V&PWV DW *RY¶W¶V5HSO\&PWV
DW–15 57$&¶V5HSO\&PWV DW cf. 5HPDQG5HVXOWVDW–:KLOHZenith
DGGUHVVHG&RPPHUFH¶VXVHRID&26DGMXVWPHQWWRUHPHG\WKHHIIHFWRQWKH
DQWLGXPSLQJPDUJLQRIDVHSDUDWH SUH-URAA VWDWXWRU\SURYLVLRQUHODWLQJWRGRPHVWLF
&RQVRO&RXUW1R 17-00204                                                           3DJH20


       &RPPHUFH¶VFLUFXPYHQWLRQRIWKHVWDWXWRU\VFKHPHFDQQRWEHVDYHGE\LWV

DSSHDOWRWKHQHHG³WRHQVXUHDIDLUFRPSDULVRQ´5HPDQG5HVXOWVDW6HFWLRQ

EUHTXLUHVWKDW³DIDLUFRPSDULVRQVKDOOEHPDGHEHWZHHQWKHH[SRUWSULFHRU

FRQVWUXFWHGH[SRUWSULFHDQGQRUPDOYDOXH´86& E D . $VWKH)HGHUDO

&LUFXLWKDVUHFRJQL]HGWKHVWDWXWHH[SUHVVO\VHWRXWKRZWRGHWHUPLQHQRUPDOYDOXH“[i]n

RUGHUWRDFKLHYHDIDLUFRPSDULVRQZLWKWKHH[SRUWSULFHRUFRQVWUXFWHGH[SRUWSULFH.´

7LPNHQ&RY8QLWHG6WDWHV)G )HG&LU  FKDUDFWHUL]LQJ WKH

HQXPHUDWHGUHTXLUHPHQWVDQGDGMXVWPHQWVWRQRUPDOYDOXHin VXEVHFWLRQV E D  –

 aV ³H[KDXVWLYH´ 7KXVWKH³IDLUFRPSDULVRQ´UHTXLUHPHQWLVPHWZKHQQRUPDOYDOXH

LVFDOFXODWHGLQDFFRUGDQFHZLWKWKHVWDWXWHDQGGRHVQRWSURYLGH&RPPHUFHZLWK

DGGLWLRQDODXWKRULW\WRPDNHDGMXVWPHQWV³EH\RQGWKRVHH[SOLFLWO\HVWDEOLVKHGLQWKH

VWDWXWH´Id.; cf. 0LFURQ7HFK.,QFY8QLWHG6WDWHV)G )HG&LU

 (ZKHQ86SULFHLVEDVHGRQFRQVWUXFWHGH[SRUWSULFHD³IDLUFRPSDULVRQ´ WR

QRUPDOYDOXH LVDFKLHYHGE\PDNLQJVWDWXWRU\DGMXVWPHQWVLQRUGHUWRDUULYHDWWKH

DSSURSULDWHOHYHORIWUDGH  &RPPHUFHLWVHOIPDGHWKLVSRLQW ZKHQLWSURPXOJDWHGWKH

UXOHLQLWVFXUUHQWIRUP. See $QWLGXPSLQJ'XWLHV&RXQWHUYDLOLQJ'XWLHV)HG5HJ

 'HS¶W&RPPHUFH)HE  SURSRVHGUXOH  H[SODLQLQJWKDWWKH

VWDWXWHDQGWKH$QWLGXPSLQJ$JUHHPHQW³VSHFLI\LQGHWDLOWKHPHWKRGVE\ZKLFK>WKH

IDLUQHVV@UHTXLUHPHQWLVVDWLVILHG´DQGGHFOLQLQJ WRLQXUHWRLWVHOIWKHDXWKRULW\WRJR

IXUWKHU 



WD[HVWKHFRXUW¶VVWDWHPHQWVUHJDUGLQJ&RPPHUFH¶VDXWKRULW\SXUVXDQWWRWKH&26
SURYLVLRQUHPDLQLQVWUXFWLYH LIQRWELQGLQJKHUHSee Zenith )GDW–
&RQVRO&RXUW1R 17-00204                                                         3DJH21


       7KURXJKRXWWKHDOPRVW\HDUVRIDGPLQLVWUDWLRQDQGOLWLJDWLRQSXUVXDQWWRWKH

8UXJXD\5RXQG$JUHHPHQWV$FWYHUVLRQRIWKH7DULII$FWRIDQGLQWKH\HDUVWKDW

SUHFHGHGSDUWLHVKDYHDUJXHGIRUDQGDJDLQVWYDULRXVH[WUD-VWDWXWRU\DGMXVWPHQWVDV

QHFHVVDU\WRD³IDLUFRPSDULVRQ´RUDOORZLQJIRU³DQDSSOHV-WR-DSSOHV´FRPSDULVRQ

*HQHUDOO\VSHDNLQJGRPHVWLFLQWHUHVWHGSDUWLHVKDYHDVVHUWHGWKDWFHUWDLQDGMXVWPHQWV

OHDGLQJWRKLJKHUGXPSLQJPDUJLQVDUHQHHGHGWREHIDLUDQGUHVSRQGHQWLQWHUHVWHG

SDUWLHVKDYHDVVHUWHGWKDWRWKHUDGMXVWPHQWVOHDGLQJWRORZHUGXPSLQJPDUJLQVDUH

QHHGHGWREHIDLU+RZHYHUZKHUHDVKHUH&RQJUHVVKDVSURYLGHGIRUDQDGMXVWPHnt

LQRQHSDUWRIWKHGXPSLQJFDOFXODWLRQDQGQRWDQRWKHULWLVQRWIRU&RPPHUFHRUWKH

FRXUWWRFLUFXPYHQW WKHOHJLVODWLYHIUDPHZRUNHYHQLIWKHSXUSRUWHGJRDOLVWRUHQGHUan

DOOHJHGO\ IDLUHUFRPSDULVRQ. See, e.g.Ad Hoc Comm. of AZ-10-TX-)/ Prods. of Gray

3RUWODQG&HPHQWY8QLWHG6WDWHV)G– )HG&LU $FFRUGLQJO\

&RPPHUFH¶V&26DGMXVWPHQWWRRIIVHWWKHHIIHFWRIWKHVWDWXWRU\GXW\GUDZEDFN

DGMXVWPHQWPXVWEHUHMHFWHGDVLQFRQVLVWHQWZLWKWKHVWDWXWH.

       :KLOHUHJXODWRU\FRQVLVWHQF\FDQQRWVDYHDQDGMXVWPHQWRWKHUZLVHLQFRQVLVWHQW

ZLWKWKHVWDWXWHWKHFRXUWQRWHVWKDW&RPPHUFH¶V&26DGMXVWPHQWDOVRFRQWUDYHQHVWKH

SODLQODQJXDJHRILWVUHJXODWLRQ 11 7KH)HGHUDO&LUFXLWKDVKHOGWKDW&RPPHUFH¶V



11
   &RPPHUFH¶VUHJXODWLRQSURYLGHVIRUD&26DGMXVWPHQW³RQO\IRUGLUHFWVHOOLQJ
H[SHQVHVDQGDVVXPHGH[SHQVHV´&)5  E :KLOH&RPPHUFHGLGQRW
VSHFLI\ZKLFKRIWKHWZRFDWHJRULHVLWFRQVLGHUHGWKHDGMXVWPHQWDWLVVXHWRIDOOZLWKLQLW
VRXJKWWR H[SODLQZK\FHUWDLQ³GXW\FRVWV´³DUHGLUHFWO\UHODWHGWRWKHVDOHVLQGLIIHUHQW
PDUNHWV´5HPDQG5HVXOWVDW)URPWKLVWKHFRXUWGLVFHUQVWKDW&RPPHUFH
FRQVLGHUVWKH&26DGMXVWPHQWWRIDOOZLWKLQWKHFDWHJRU\IRUGLUHFWVHOOLQJH[SHQVHV
See &)5  F  GHILQLQJ³GLUHFWVHOOLQJH[SHQVHV´DVH[SHQVHV³WKDWUHVXOW
IURPDQGEHDUDGLUHFWUHODWLRQVKLSWRWKHSDUWLFXODUVDOHLQTXHVWLRQ´ 
&RQVRO&RXUW1R 17-00204                                                            3DJH22


LGHQWLILFDWLRQRIDSDUWLFXODUFRVWDVD“VHOOLQJH[SHQVH>@SURSHUO\WKHVXEMHFWRID&26

DGMXVWPHQW´UHSUHVHQWVDQLQVWDQFHRIWKHDJHQF\³VLPSO\LQWHUSUHWLQJLWVRZQ

UHJXODWLRQV´WRZKLFKWKHFRXUWRZHV³VXEVWDQWLDOGHIHUHQFH´Torrington Co.)G

at  FLWLQJ 7KRPDV-HIIHUVRQ8QLYY6KDODOD 86  see also

$XHUY5REELQV86 461–62  DFFRUGLQJGHIHUHQFHWRDQDJHQF\¶V³IDLU

DQGFRQVLGHUHG´LQWHUSUHWDWLRQRILWVRZQDPELJXRXVUHJXODWLRQ . 0RUHUHFHQWO\

KRZHYHUWKH866XSUHPH&RXUWFDXWLRQHGthat “DFRXUWVKRXOGQRWDIIRUGAuer

GHIHUHQFHXQOHVVWKHUHJXODWLRQLVJHQXLQHO\DPELJXRXV´.LVRUY:LONLH6 &W

  . “[B]HIRUHFRQFOXGLQJWKDWDUXOHLVJHQXLQHO\DPELJXRXV DFRXUW

PXVWH[KDXVWDOOWKHµWUDGLWLRQDOWRROV¶ RIFRQVWUXFWLRQ´Id. TXRWLQJ &KHYURQ 467 U.S. at

Q9  7KRVH³WRROV´FRQVLVWRI“WKHWH[WVWUXFWXUHKLVWRU\DQGSXUSRVHRID

UHJXODWLRQ´Id.

       7XUQLQJILUVWWRWKHSODLQODQJXDJHRIWKHUHJXODWLRQ WKHFRXUWPXVW³FRQVLGHUWKH

WHUPVLQDFFRUGDQFHZLWKWKHLUFRPPRQPHDQLQJ´ 0DVV. 0XW/LIH,QV&RY8nited

States)G )HG&LU (TXRWLQJ/RFNKHHG&RUSY:LQGQDOO

)G )HG&LU  A ³GLUHFW VHOOLQJH[SHQVH´PXVWEH  DQ³H[SHQVH>@´

WKDW  ³UHVXOW>V@IURPDQGEHDU>V@DGLUHFWUHODWLRQVKLSWRWKHSDUWLFXODUVDOHLQ

TXHVWLRQ´ &)510 F &RPPHUFH¶V UHJXODWLRQ LQFOXGHV³FRPPLVVLRQV

FUHGLWH[SHQVHVJXDUDQWHHVDQGZDUUDQWLHV´DVH[DPSOHVRIGLUHFWVHOOLQJH[SHQVHV

Id. $OORIWKHVHH[DPSOHVLQYROYHDQDFWXDORULPSXWHGH[SHQGLWXUHE\WKHUHVSRQGHQW 12



12
  &UHGLWH[SHQVHVDUHW\SLFDOO\LPSXWHGH[SHQVHVIRUWKHVHOOHUUHSUHVHQWLQJWKHWLPH
YDOXHRIPRQH\IRUWKHSHULRGEHWZHHQVKLSPHQWDQGSD\PHQWSee generally ,PSRUW
&RQVRO&RXUW1R 17-00204                                                        3DJH


       &RPPHUFH¶VGHWHUPLQDWLRQLQWKHUHPDQGSURFHHGLQJ LVLQFRQVLVWHQWZLWKWKH

SODLQODQJXDJHRIWKHUHJXODWLRQDQGWKXV PHULWV QRGHIHUHQFH &RPPHUFH¶V

DGMXVWPHQWIRUGLIIHUHQFHVLQLPSRUWGXWLHVsee 5HPDQG5HVXOWVDWLJQRUHVWKH

IDFWWKDW+DEDúDQG,FGDV³did not incur and record any actual duty costs LQWKHLUQRUPDO

ERRNVDQGUHFRUGV 5DWKHUDQµRII-WKH-ERRNV¶ OLDELOLW\ZDVJHQHUDWHGZKHQLQSXWVZHUH

LPSRUWHGXQGHUWKH,35 SURJUDPDQGWKDWOLDELOLW\ZDVODWHUUHYHUVHGXSRQH[SRUWDWLRQ

RIVXEMHFWPHUFKDQGLVHWRWKH 8QLWHG6WDWHVDQGRWKHUPDUNHWV´Id. at 17 HPSKDVLV

DGGHG see also id. ³+DEDú DQG,FGDVdid not pay RU UHFRUGDVDFRVWany duties

DVVRFLDWHGZLWKWKH,35H[HPSWLRQSURJUDP´  HPSKDVLVDGGHG . HHUHWKHUHFRUGLV

FOHDUWKDW3ODLQWLIIVLQFXUUHGno expense UHVSHFWLQJ LPSRUWGXWLHVRQLQSXWVFRQVXPHGLQ

WKHSURGXFWLRQRIVXEMHFWPHUFKDQGLVH. See id. DW

       &RPPHUFHIRFXVHG RQWKHIDFWWKDW 86SULFH LVXOWLPDWHO\GXW\-LQFOXVLYHDVWKH

EDVLVIRUWKH&26DGMXVWPHQWKRZHYHUVXFKLVWKHFDVHE\RSHUDWLRQRIWKHGXW\

GUDZEDFNDGMXVWPHQW. Id. DW–. &RPPHUFHRIIHUVQRH[SODQDWLRQDVWRKRZ a

VWDWXWRU\DGMXVWPHQWWR86SULFHFRQVWLWXWHVDQ³H[SHQVH´DVWKHWHUPLVFRPPRQO\

XQGHUVWRRG RULQGHHGDFLUFXPVWDQFHRIVDOH. 7KHGXW\GUDZEDFNDGMXVWPHQWUHVXOWHG

IURPWKHRSHUDWLRQRIODZLWZDVQRWLQFXUUHGDVSDUWRI WKHVDOHVSURFHVV. :KHQ

&RPPHUFHSURPXOJDWHGWKHFXUUHQWUXOHLWH[SOLFLWO\UHMHFWHGGUDIWLQJWKHUHJXODWLRQ³in

VXFKDZD\DVWRHVVHQWLDOO\IXQFWLRQDVDFDWFK-DOOSURYLVLRQWRDFKLHYHµIDLUQHVV¶´



$GPLQ3ROLF\%XOOHWLQ,PSXWHG&UHGLW([SHQVHVDQG,QWHUHVW5DWHV )HE
 DYDLODEOHDW KWWSVHQIRUFHPHQWWUDGHJRYSROLF\EXOO-KWP ODVWYLVLWHG2FW
17  6XFKH[SHQVHVUHFRJQL]H WKHYDOXHWRWKHEX\HUDQGWKHFRVWWRWKHVHOOHU
RIH[WHQGLQJSD\PHQWWHUPV Id.
&RQVRO&RXUW1R 17-00204                                                          3DJH24


ILQGLQJWKHDSSURDFKLQFRQVLVWHQWZLWKWKHFDUHIXOO\FUDIWHGVWDWXWRU\VFKHPH 

$QWLGXPSLQJ'XWLHV&RXQWHUYDLOLQJ'XWLHV)HG5HJat . ,Q DWWHPSWLQJWRGR

VRQRZ&RPPHUFHKDVGRQHZKDWWKH6XSUHPH&RXUWVDLGLWFRXOGQRWGR³FUHDW>LQJ@

de facto DQHZUHJXODWLRQ´³XQGHUWKHJXLVHRILQWHUSUHWLQJDUHJXODWLRQ´ Kisor6 &W

at 2415 FLWDWLRQRPLWWHG . 14





   7KHFRXUWLVFRQFHUQHGE\WKH*RYHUQPHQW¶VPLVOHDGLQJDOWHUDWLRQRIWKHUHJXODWLRQLQ
LWVUHSO\FRPPHQWVWRZLW³7KHUHJXODWLRQVIXUWKHUSURYLGHµ>L@QJHQHUDOWKH
6HFUHWDU\ZLOOPDNHFLUFXPVWDQFHRIVDOHDGMXVWPHQWVRQO\IRUGLUHFWVHOOLQJ
H[SHQVHVDQGDVVXPHGH[SHQVHV¶´*RY¶W¶V5HSO\&PWV DW TXRWLQJ&)5
  E 7KH*RYHUQPHQW¶VDOWHUDWLRQVXJJHVWVWKDWWKHSKUDVH³LQJHQHUDO´IRUPV
SDUW RIWKHVHQWHQFHGHVFULELQJWKHDGMXVWPHQWVPDGHSXUVXDQWWRWKHUHJXODWLRQLQVXFK
PDQQHUWKDWLWDSSHDUVWREURDGHQWKHVFRSHRIWKHUHJXODWLRQ7KHUHJXODWLRQDFWXDOO\
SURYLGHV
         E ,QJHQHUDO:LWKWKHH[FHSWLRQRIWKHDOORZDQFHGHVFULEHGLQSDUDJUDSh
         H RIWKLVVHFWLRQFRQFHUQLQJFRPPLVVLRQVSDLGLQRQO\RQHPDUNHWWKH
        >DJHQF\@ ZLOOPDNHFLUFXPVWDQFHVRIVDOHDGMXVWPHQWVXQGHU>86&
         E@  & LLL . . . RQO\IRUGLUHFWVHOOLQJH[SHQVHVDQGDVVXPHG
        H[SHQVHV
&)5  E 7KXVWKHSKUDVH³,QJHQHUDO´LVWKHKHDGLQJWRVXEVHFWLRQ E 
QRWSDUWRIWKHWH[W5DWKHUWKDQVSHDNLQJWRWKHVFRSHRIWKHSHUPLVVLEOHDGMXVWPHQWVLW
VSHDNVWRWKHVFRSHRIWKHUHJXODWLRQZKLFKZLWKWKHH[FHSWLRQRIFHUWDLQFRPPLVVLRQV
SHUPLWVDGMXVWPHQWV³only IRUGLUHFWVHOOLQJH[SHQVHVDQGDVVXPHGH[SHQVHV´Id.
 HPSKDVLVDGGHG ,WLVDZHOO-VHWWOHGLQWHUSUHWLYHUXOHWKDW³WKHKHDGLQJRIDVHFWLRQ
FDQQRWXQGRRUOLPLWWKDWZKLFKWKHWH[WPDNHVSODLQ´%URWKHUKRRGRI557UDLQPHQY
Baltimore & Ohio R. Co 86  FRQVWUXLQJDVWDWXWH see also
$TXD3URGV,QFY0DWDO)G )HG&LU SULQFLSOHVRIVWDWXWRU\
LQWHUSUHWDWLRQDSSO\OLNHZLVHWRUHJXODWLRQV 7KH*RYHUQPHQW¶VDOWHUDWLRQZKLFKVHHNV
tRQHJDWHWKHH[SOLFLWOLPLWDWLRQWKHZRUG³RQO\´SODFHVRQWKHW\SHVRISHUPLVVLEOH
DGMXVWPHQWVLVWKHUHIRUHPLVOHDGLQJDQGHUURQHRXV
14
   57$&¶VDYRLGDQFHRIWKHOLPLWVRIWKHUHJXODWLRQEDVHGRQWKHDVVHUWHGQHHG³WR
FUHDWHWKHFRQGLWLRQVXQGHUZKLFK&RQJUHVVDVVXPHGWKDWWKH>H[SRUWSULFH@GUDZEDFN
DGMXVWPHQWZRXOGRSHUDWH´OLNHZLVHPXVWIDLOSee 57$&¶V5HSO\&PWV DW 2QFH
SURPXOJDWHGDQDJHQF\PXVWDGKHUHWRLWVRZQUHJXODWLRQVSee, e.g. Dixon
7LFRQGHURJD&RY8nited States)G )HG&LU 'UXPKHOOHUY
Dept. of Army)G )HG&LU FROOHFWLQJFDVHV 
&RQVRO&RXUW1R 17-00204                                                        3DJH25


       57$&¶VDUJXPHQWWKDWSaha Thai VXSSRUWV&RPPHUFH¶VXVHRID&26

DGMXVWPHQWDOVRIDLOVSee 57$&¶V5HSO\&PWV DW–14 Q7KHUHWKH)HGHUDO

&LUFXLWDIILUPHG&RPPHUFH¶VLQWHUSUHWDWLRQRI FRVW-UHODWHGSURYLVLRQVRIWKHQRUPDOYDOXH

VWDWXWHWRLQFOXGH³LPSOLHGFRVWV´ LHXQERRNHGH[HPSWHG GXW\FRVWV DVZHOODV³DFWXDO

FRVWV´IRUSXUSRVHVRIFDOFXODWLQJDGXW\-LQFOXVLYHQRUPDOYDOXHWRFRPSDUHWRD86

SULFHVXEMHFWWRWKHGXW\GUDZEDFN DGMXVWPHQWSaha Thai )GDW– ,Q

FRQWUDVWWRWKHFRVW-VLGHDGMXVWPHQWDIILUPHGLQSaha ThaiWKH &26SURYLVLRQDGMXVWV

QRUPDOYDOXH HYHQZKHQQRUPDOYDOXHLVEDVHGRQKRPHPDUNHWVDOHV and that VDOHV

SULFHLVJUHDWHUWKDQWKHFRVW RISURGXFWLRQSee 86& E D  % 

D  & LLL  E   7KLVDSSURDFKLVGLVWLQFWIURPSaha Thai EHFDXVHLWSUHVXPHV that

a WKHRUHWLFDOGXW\OLDELOLW\ KDVDSULFHHIIHFWRQKRPHPDUNHWVDOHV6XFKDSUHVXPSWLRQ

LVFRQWUDU\WRWKHSaha Thai FRXUW¶VREVHUYDWLRQWKDW³>D@QLPSRUWdXW\H[HPSWLRQJUDQWHG

RQO\IRUH[SRUWHGPHUFKDQGLVHKDVno HIIHFWRQKRPHPDUNHWVDOHVSULFHV´ DQGWKXV

³WKHGXW\H[HPSWLRQVKRXOGKDYHno HIIHFWRQ>QRUPDOYDOXH@´ )GDW

HPSKDVLVDGGHG  7KXVZKLOH&RPPHUFHSURSHUO\PD\LQFOXGHH[HPSWHGGXWLHVLQLWV

cost FDOFXODWLRQVid. DW–Saha Thai FDQQRWVXSSRUWD&26DGMXVWPHQWWRSULFH-

EDVHGQRUPDOYDOXH. $FFRUGLQJO\WKHFRXUWILQGV WKDW&RPPHUFH¶V&26DGMXVWPHQWLV

DOVREDUUHGE\WKHXQDPELJXRXVODQJXDJHRIWKHUHJXODWLRQ 15 7KLVLVVXHZLOOEH

UHPDQGHGWRWKHDJHQF\IRUUHFRQVLGHUDWLRQFRQVLVWHQWZLWKWKHIRUHJRLQJ



15
   %HFDXVHWKHFRXUWILQGVWKDW&RPPHUFH¶V&26DGMXVWPHQWZDVFRQWUDU\WRWKH
UHOHYDQWVWDWXWRU\DQGUHJXODWRU\SURYLVLRQVLWQHHGQRWUHVROYH3ODLQWLIIV¶UHPDLQLQJ
FKDOOHQJHVWRWKHDGMXVWPHQWV7KHFRXUW ILQGVKRZHYHUWKDW,FGDV¶VDUJXPHQW that
&RPPHUFH IDLOHGWRFRPSO\ZLWKWKHFRXUW¶VLQVWUXFWLRQ in +DEDú, UHJDUGLQJWKH
&RQVRO&RXUW1R 17-00204                                                         3DJH26


 II.   Partial Adverse Facts Available

       A. Legal Framework

       :KHQDQLQWHUHVWHGSDUW\³ZLWKKROGVLQIRUPDWLRQ´UHTXHVWHGE\&RPPHUFH

³VLJQLILFDQWO\LPSHGHVDSURFHHGLQJ´³IDLOVWRSURYLGH>@LQIRUPDWLRQE\WKHGHDGOLQHVIRU

VXEPLVVLRQRIWKHLQIRUPDWLRQ´RUSURYLGHVLQIRUPDWLRQWKDWFDQQRWEHYHULILHGSXUVXDQW

WR86&P L &RPPHUFHVKDOOXVHWKH³IDFWVRWKHUZLVHDYDLODEOH´LQPDNLQJ

LWVGHWHUPLQDWLRQ86&H D  &RPPHUFH¶VDXWKRULW\WRXVHWKHIDFWV

RWKHUZLVHDYDLODEOHLVVXEMHFWWR86& P F  16 G  17 DQG H  



DSSURSULDWHGHQRPLQDWRUWR XVHLQFDOFXODWLQJWKHGXW\GUDZEDFNDGMXVWPHQW ODFNV PHULW
See ,FGDV¶V&PWV at 4. ,FGDVIDLOVWRFLWHWRUHFRUGHYLGHQFHWRVXSSRUW LWVDVVHUWLRQ RU
FOHDUO\H[SODLQLWVFRQFHUQ See id. 7RWKHH[WHQWthat ,FGDVDVVHUWVWKDW&RPPHUFH
LPSHUPLVVLEO\XVHGWRWDOSURGXFWLRQ DVWKH GHQRPLQDWRULQFDOFXODWLQJWKHGXW\GUDZEDFN
DGMXVWPHQWWR86SULFHWKHUHFRUGVKRZVWKDW&RPPHUFHFDOFXODWHGWKHDGMXVWPHQW
XVLQJWKHDPRXQWUHSRUWHG—DQGUHTXHVWHG—E\,FGDV. See ,FGDV5HPDQG&DOF0HP
DW 7RWKHH[WHQWWKDW,FGDVDVVHUWVWKDW&RPPHUFHLPSHUPLVVLEO\XVHGWRWDO
SURGXFWLRQDVWKH GHQRPLQDWRUWRDGMXVW ,FGDV¶VFRVWRISURGXFWLRQ EHIRUHDGMXVWLQJ
QRUPDOYDOXH &RPPHUFHGLGQRWLPSXWHH[HPSWHGGXWLHVWR,FGDV¶V FRVWRISURGXFWLRQ
DQGLQDQ\HYHQW+DEDú, GLGQRWDGGUHVVWKDWFDOFXODWLRQ. Id. at 2.
16
   6XEVHFWLRQ F SURYLGHVinter aliaWKDWZKHQDQLQWHUHVWHGSDUW\LQIRUPV&RPPHUFH
SURPSWO\DIWHUUHFHLYLQJDUHTXHVWIRULQIRUPDWLRQ³WKDWVXFKSDUW\LVXQDEOHWRVXEPLWWKH
LQIRUPDWLRQUHTXHVWHGLQWKHUHTXHVWHG IRUPDQGPDQQHU WRJHWKHUZLWKDIXOO
H[SODQDWLRQDQGVXJJHVWHGDOWHUQDWLYHIRUPV´WKHQ&RPPHUFH “VKDOOFRQVLGHUWKHDELOLW\
RIWKHLQWHUHVWHGSDUW\WR VXEPLWWKHLQIRUPDWLRQLQWKHUHTXHVWHGIRUPDQGPDQQHUDQG
PD\PRGLI\VXFKUHTXLUHPHQWVWRWKHH[WHQWQHFHVVDU\WRDYRLGLPSRVLQJDQ
XQUHDVRQDEOHEXUGHQRQWKDWSDUW\´86&P F  
17
   SXEVHFWLRQ(G SURYLGHVWKHSURFHGXUHV&RPPHUFHPXVWIROORZZKHQDSDUW\ILOHVD
GHILFLHQWVXEPLVVLRQ3XUVXDQWWKHUHWRLI&RPPHUFHILQGVWKDW³a UHVSRQVHWRDUHTXHVW
IRULQIRUPDWLRQ´LVGHILFLHQW³>LW@VKDOOSURPSWO\LQIRUPWKHSHUVRQVXEPLWWLQJWKH
UHVSRQVHRIWKHQDWXUHRIWKHGHILFLHQF\DQGVKDOOWRWKH H[WHQWSUDFWLFDEOHSURYLGHWKDW
SHUVRQZLWKDQRSSRUWXQLW\WRUHPHG\RUH[SODLQWKHGHILFLHQF\LQOLJKWRIWKHWLPHOLPLWV
HVWDEOLVKHGIRUWKHFRPSOHWLRQRILQYHVWLJDWLRQVRUUHYLHZV´Id. P G ,IDQ\
VXEVHTXHQWUHVSRQVHLVDOVRGHILFLHQWRUXQWLPHO\&RPPHUFHVXEMHFWWRVXEVHFWLRQ H 
PD\³GLVUHJDUGDOORUSDUWRIWKHRULJLQDODQGVXEVHTXHQWUHVSRQVHV´Id.

   3XUVXDQWWRVXEVHFWLRQ H &RPPHUFH:
&RQVRO&RXUW1R 17-00204                                                            3DJH27


       $GGLWLRQDOO\LI&RPPHUFHGHWHUPLQHVWKDWWKHSDUW\³KDVIDLOHGWRFRRSHUDWHE\

QRWDFWLQJWRWKHEHVWRILWVDELOLW\WRFRPSO\ZLWKDUHTXHVWIRULQIRUPDWLRQ´LW³PD\XVH

DQLQIHUHQFHWKDWLVDGYHUVHWRWKHLQWHUHVWVRIWKDWSDUW\LQVHOHFWLQJIURPDPRQJWKH

IDFWVRWKHUZLVHDYDLODEOH´Id H E  $  19 ³&RPSOLDQFHZLWKWKHµEHVWRILWV

DELOLW\¶ VWDQGDUGLVGHWHUPLQHGE\DVVHVVLQJZKHWKHUDUHVSRQGHQWKDVSXWIRUWKLWV

PD[LPXPHIIRUWWRSURYLGH&RPPHUFHZLWKIXOODQGFRPSOHWHDQVZHUVWRDOOLQTXLULHVLQ

DQLQYHVWLJDWLRQ´1LSSRQ6WHHO&RUSY8QLWHG6WDWHV )G )HG&LU

  20 %HIRUHDSSO\LQJDQDGYHUVHLQIHUHQFH&RPPHUFH PXVWGHPRQVWUDWH³WKDWWKH

UHVSRQGHQW>¶V@IDLOXUHWRIXOO\UHVSRQGLVWKHUHVXOWRIWKHUHVSRQGHQW¶VODFNRI

FRRSHUDWLRQLQHLWKHU D IDLOLQJWRNHHSDQGPDLQWDLQDOOUHTXLUHGUHFRUGVRU E IDLOLQJ

WRSXWIRUWKLWVPD[LPXPHIIRUWVWRLQYHVWLJDWHDQGREWDLQWKHUHTXHVWHGLQIRUPDWLRQIURP




       VKDOOQRWGHFOLQHWRFRQVLGHULQIRUPDWLRQWKDWLVVXEPLWWHGE\DQLQWHUHVWHG
       SDUW\DQGLVQHFHVVDU\WRWKHGHWHUPLQDWLRQEXWGRHVQRWPHHWDOOWKH
       DSSOLFDEOHUHTXLUHPHQWV. . . if—
                 WKHLQIRUPDWLRQLVVXEPLWWHGE\WKHGHDGOLQHHVWDEOLVKHGIRULWV
               VXEPLVVLRQ
                 WKHLQIRUPDWLRQFDQEHYHULILHG
                 WKHLQIRUPDWLRQLVQRWVRLQFRPSOHWHWKDWLWFDQQRWVHUYHDVD
               UHOLDEOHEDVLVIRUUHDFKLQJWKHDSSOLFDEOHGHWHUPLQDWLRQ
                 WKHLQWHUHVWHGSDUW\KDVGHPRQVWUDWHGWKDWLWDFWHGWRWKHEHVWRI
               LWVDELOLW\LQSURYLGLQJWKHLQIRUPDWLRQDQGPHHWLQJWKHUHTXLUHPHQWV
               HVWDEOLVKHGE\WKHDGPLQLVWHULQJDXWKRULW\RUWKH&RPPLVVLRQZLWK
               UHVSHFWWRWKHLQIRUPDWLRQDQG
                 WKHLQIRUPDWLRQFDQEHXVHGZLWKRXWXQGXHGLIILFXOWLHV
Id. P H 
19
   8VHRIWKHIDFWVDYDLODEOHZLWKDQDGYHUVHLQIHUHQFH PD\EHUHIHUUHGWRDV
“aGYHUVH IDFWV DYDLODEOH´ RU “$)$´
20
   1LSSRQ6WHHO SUHGDWHVWKH73($+RZHYHUWKHUHOHYDQWVWDWXWRU\ODQJXDJH
GLVFXVVHGLQWKDWFDVHUHPDLQVXQFKDQJHGCompare 86&H E  ZLWK
86& H E   
&RQVRO&RXUW1R 17-00204                                                          3DJH


LWVUHFRUGV´Id. DW– ³$QDGYHUVHLQIHUHQFHPD\QRWEHGUDZQPHUHO\IURPD

IDLOXUHWRUHVSRQG´Id. DW5DWKHU&RPPHUFHPD\DSSO\DQDGYHUVHLQIHUHQFH

ZKHQ³LWLVUHDVRQDEOHIRU&RPPHUFHWRH[SHFWWKDWPRUHIRUWKFRPLQJUHVSRQVHVVKRXOG

KDYHEHHQPDGH´Id.

       B. Commerce’s Use of Partial AFA Pre- and Post-+DEDú,

       ,QWKHXQGHUO\LQJSURFHHGLQJ,FGDVLQIRUPHG&RPPHUFHWKDWLWZDVXQDEOHWR

SURYLGHWKHLGHQWLW\RIWKHPDQXIDFWXUHU RIVXEMHFWPHUFKDQGLVHIRUa VPDOOSRUWLRQRILWV

DIILOLDWHGUHVHOOHUV¶ VDOHV. 21 +DEDú,)6XSSG DW– ,FGDVSURYLGHG

&RPPHUFHZLWKGDWDLQGLFDWLQJWKDWWKH“WUDQVDFWLRQVPLVVLQJPDQXIDFWXUHUFRGHVPRVW

OLNHO\LQYROYHGPHUFKDQGLVHSURGXFHGE\,FGDV´DQGDFFRUGLQJO\³&RPPHUFHFRXOG

WKHUHIRUHFRQVLGHU,FGDVDVWKHPDQXIDFWXUHUIRUWKRVHWUDQVDFWLRQV´Id. DW)RU

WKHFinal Determination&RPPHUFHFRQFOXGHGWKDWDQDGYHUVHLQIHUHQFHZDVZDUUDQWHG

ZKHQVHOHFWLQJIURPDPRQJWKHIDFWVRWKHUZLVHDYDLODEOH WRILOOWKLV HYLGHQWLDU\JDS. Id.

, '0HPDW–6. &RPPHUFHSRLQWHGWRPLOOWHVWFHUWLILFDWHVDQGZD\ELOOVPDLQWDLQHGE\

,FGDVDQGFRQFOXGHGWKDW,FGDVFRXOGKDYHPDGHDJUHDWHUHIIRUWWRREWDLQWKHPLVVLQJ

LQIRUPDWLRQ IURPLWVDIILOLDWHVUHFRUGVRYHUZKLFKLWKDGFRQWURO. +DEDú,)6XSS

G DW, '0HP DW&RPPHUFH ³DVVLJQHGWKHKLJKHVWQRQ-aEHUUDWLRQDOQHW




21
  $³EDFN-WR-EDFN´VDOHRFFXUV³ZKHQDIRUHLJQSURGXFHUVHOOVVXEMHFWPHUFKDQGLVHWR
DQDIILOLDWHGH[SRUWHUZKRWKHQVHOOVLWWRD86DIILOLDWHZKRWKHQVHOOVLWWRDQ
XQDIILOLDWHG86SXUFKDVHU´+DEDú I) 6XSS Gat  Q,FGDVLGHQWLILHG
WKHPDQXIDFWXUHUIRULWVDIILOLDWHGUHVHOOHUV¶EDFN-WR-EDFNVDOHVKRZHYHULWVDIILOLDWHV did
QRWWUDFNWKHPDQXIDFWXUHURIPHUFKDQGLVHVROGLQQRQ-EDFN-WR-EDFNVDOHVId. DW4–
5.
&RQVRO&RXUW1R 17-00204                                                          3DJH29


SULFHIURP,FGDV¶>V@GRZQVWUHDPKRPHPDUNHWVDOHV´ DVSDUWLDODGYHUVHIDFWVDYDLODEOH

+DEDú,)6XSSGDW DOWHUDWLRQLQRULJLQDO  TXRWLQJ, '0HPDW .

       7KHFRXUWUHPDQGHG&RPPHUFH¶VGHWHUPLQDWLRQEDVHGRQWKHDJHQF\¶VIDLOXUHWR

FRPSO\ZLWKDOOVWDWXWRU\SUHGLFDWHVWRXVLQJDGYHUVHIDFWVDYDLODEOHDQGEHFDXVH³WKH

DJHQF\¶VFRQFOXVLRQWKDW,FGDVIDLOHGWRDFWWRWKHEHVWRILWVDELOLW\ODFN>HG@ VXEVWDQWLDO

HYLGHQFH´Id. DW6SHFLILFDOO\&RPPHUFHIDLOHGWRFRPSO\ ZLWK86&

 P F  ZKHQLWGLGQRWUHVSRQGWR,FGDV¶VVXJJHVWLRQDFFRPSDQLHGE\

VXSSRUWLQJGRFXPHQWDWLRQWKDWWKHDJHQF\FRXOGFRQVLGHU,FGDVWKHPDQXIDFWXUHUIRU

thHDIIHFWHGVDOHVId$GGLWLRQDOO\“&RPPHUFH¶VILQGLQJWKDW,FGDVFRXOGKDYH

XQGHUWDNHQDGGLWLRQDOHIIRUWVWRREWDLQPLOOWHVWFHUWLILFDWHVDQGZD\ELOOVSXUSRUWHGO\NHSW

E\LWVDIILOLDWHVWRLGHQWLI\WKHPLVVLQJPDQXIDFWXUHUFRGHV´ZDVXQGHUPLQHGE\,FGDV¶V

VWDWHPHQWVWKDWLWVDIILOLDWHVVLPSO\GLGQRWKDYHWKDWLQIRUPDWLRQId.

       ,QWKH5HPDQG5HVXOWV&RPPHUFH IXUWKHUH[SODLQHGLWVSUHYLRXVILQGLQJV that

,FGDVJHQHUDWHVPLOOWHVWFHUWLILFDWHVWKDWLGHQWLI\WKHPDQXIDFWXUHURIWKHVXEMHFWUHEDU

DQG³URXWLQHO\SURYLGHV GRFXPHQWDWLRQ´LGHQWLI\LQJWKHPDQXIDFWXUHULQLWVKRPHPDUNHW

VDOHV5HPDQG5HVXOWVDW– QQ– FLWDWLRQVRPLWWHG  &RPPHUFHH[SODLQHG

WKDWWKHPLVVLQJLQIRUPDWLRQLVFUXFLDOWR&RPPHUFH¶VDELOLW\WRLGHQWLI\VDOHVRIWKH

IRUHLJQ-OLNHSURGXFW XSRQZKLFKQRUPDOYDOXHLVEDVHGIRUSXUSRVHVRIPDNLQJDQ

DFFXUDWHFRPSDULVRQWR 86SULFHId. DW &RPPHUFHWKHUHIRUHIRXQGWKDW

,FGDV¶VDQGLWV³DIILOLDWHV¶IDLOXUHWRPDLQWDLQFRQWURORIWKHGRFXPHQWDWLRQFRQFHUQLQJWKH

RULJLQDOPDQXIDFWXUHURIWKHIRUHLJQOLNHSURGXFWVROGLQWKHKRPHPDUNHWDPRXQWVWR
&RQVRO&RXUW1R 17-00204                                                        3DJH


LQDGHTXDWHUHFRUGNHHSLQJ´WKDWVLJQLILFDQWO\LPSHGHGWKHSURFHHGLQJDQGPHULWHGWKH

XVHRISDUWLDODGYHUVHIDFWVDYDLODEOHId. at 19see also id. at 44–45.

       C. Commerce’s Determination to Use Partial AFA is Sustained

      ,FGDVFRQWHQGVWKDWLW³RIIHUHGDUHDVRQDEOHDOWHUQDWLYH´WRWKHXVHRISDUWLDO$)$

³ZKLFKFRXOGKDYHEHHQDSSOLHG DVQRQ-$)$´JLYHQWKDWWKHPLVVLQJLQIRUPDWLRQDIIHFWHG

DVPDOOQXPEHU RIVDOHV and ³WKHUHZDVQRZLOOIXOZLWKKROGLQJRILQIRUPDWLRQWKDWZRXOG

µVLJQLILFDQWO\LPSHGH¶WKHSURFHHGLQJ´,FGDV¶V&PWV at 14. ,FGDV¶VDUJXPHQWVPLVVWKH

PDUN ³>6@HFWLRQH E GRHVQRWE\LWVWHUPVVHWDµZLOOIXOQHVV¶ RUµUHDVRQDEOH

UHVSRQGHQW¶ VWDQGDUGQRUGRHVLWUHTXLUHILQGLQJVRIPRWLYDWLRQRULQWHQW´1LSSRQ6WHHO

)G at ,QVWHDG&RPPHUFHPXVWPDNH“DIDFWXDODVVHVVPHQWRIWKHH[WHQW

WRZKLFKDUHVSRQGHQWNHHSVDQGPDLQWDLQVUHDVRQDEOHUHFRUGVDQGWKHGHJUHHWR

ZKLFKWKHUHVSRQGHQWFRRSHUDWHVLQLQYHVWLJDWLQJWKRVHUHFRUGVDQGLQSURYLGLQJ

&RPPHUFHZLWKWKHUHTXHVWHGLQIRUPDWLRQ´Id. +HUH&RPPHUFHIRXQG that ,FGDVKDG

DWVRPHWLPHJHQHUDWHG UHFRUGVLGHQWLI\LQJ WKHPDQXIDFWXUHURIWKHVXEMHFWUHEDUEXW

IDLOHGWRPDLQWDLQFRQWURORIWKDWLQIRUPDWLRQ5HPDQG5HVXOWVDW,FGDVGRHVQRW

GLVSXWHWKHVH ILQGLQJV. See ,FGDV¶V&PWV at –14,FGDVDOVRGRHVQRWGLVSXWHWKH

LPSRUWDQFHRIWKLVLQIRUPDWLRQWR&RPPHUFH¶VDELOLW\WRFDOFXODWHDFFXUDWHGXPSLQJ

PDUJLQVSee id.5HPDQG5HVXOWVDW45. $FFRUGLQJO\&RPPHUFH¶VGHWHUPLQDWLRQWR

PDNHDQDGYHUVHLQIHUHQFH DVDUHVXOWRI,FGDV¶LQDGHTXDWHUHFRUGNHHSLQJZLOOEH

VXVWDLQHG
&RQVRO&RXUW1R 17-00204                                                     3DJH


                                   CONCLUSION AND ORDER

         ,QDFFRUGDQFHZLWKWKHIRUHJRLQJLWLVKHUHE\

         ORDERED WKDW&RPPHUFH¶V 5HPDQG5HVXOWVDUHUHPDQGHG LQSDUWDQG

VXVWDLQHGLQSDUWDQGLWLVIXUWKHU

         ORDERED thatRQUHPDQG&RPPHUFHVKDOOFRQVLVWHQWZLWKWKLV2SLQLRQ

UHFDOFXODWHQRUPDOYDOXHZLWKRXWPDNLQJDFLUFXPVWDQFHRIVDOHDGMXVWPHQW UHODWHGWR

WKHGXW\GUDZEDFNDGMXVWPHQW PDGHWRH[SRUWSULFH RUFRQVWUXFWHGH[SRUWSULFH DQGLW

LVIXUWKHU

         ORDERED that &RPPHUFH¶V 5HPDQG5HVXOWVDUHVXVWDLQHGZLWKUHVSHFWWRWKH

DJHQF\¶VXVH RISDUWLDODGYHUVHIDFWVDYDLODEOHWR,FGDV and LWLVIXUWKHU

         ORDERED WKDW&RPPHUFHVKDOOILOHLWVUHPDQGUHGHWHUPLQDWLRQRQRUEHIRUH

-DQXDU\and LWLVIXUWKHU

         ORDERED WKDWVXEVHTXHQWSURFHHGLQJVVKDOOEHJRYHUQHGE\86&,75XOH

56.2(h and LWLVIXUWKHU

         ORDERED WKDWDQ\FRPPHQWVRUUHVSRQVLYHFRPPHQWVPXVWQRWH[FHHG5

ZRUGV.



                                                  V   0DUN$%DUQHWW
                                                  0DUN$%DUQHWW -XGJH

'DWHG 2FWREHU
      1HZ1HZ